                                Case:20-02045-jwb               Doc #:1 Filed: 06/11/2020                    Page 1 of 112


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lidral Orthodontics, PLLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  158 Marcell Dr. N.E.                                            6269 Hazelgreen Dr. N.E.
                                  ROCKFORD, MI 49341                                              ROCKFORD, MI 49341-7797
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  KENT                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       lidralorthodontics.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                 Case:20-02045-jwb                 Doc #:1 Filed: 06/11/2020                        Page 2 of 112
Debtor    Lidral Orthodontics, PLLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case:20-02045-jwb                 Doc #:1 Filed: 06/11/2020                      Page 3 of 112
Debtor   Lidral Orthodontics, PLLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case:20-02045-jwb                 Doc #:1 Filed: 06/11/2020                       Page 4 of 112
Debtor    Lidral Orthodontics, PLLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Andrew C. Lidral                                                     Andrew C. Lidral
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President/Member




18. Signature of attorney    X   /s/ Martin L. Rogalski                                                    Date June 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Martin L. Rogalski P-30548 - MICHIGAN
                                 Printed name

                                 MARTIN L. ROGALSKI, P.C.
                                 Firm name

                                 1881 GEORGETOWN CENTER DRIVE
                                 JENISON, MI 49428
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (616) 457-4410                Email address      court@mrogalski.com

                                 P-30548 - MICHIGAN MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case:20-02045-jwb        Doc #:1 Filed: 06/11/2020        Page 5 of 112




      COMPANY RESOLUTION TO AUTHORIZE FILING OF CHAPTER 7


       Upon the holding of a Special Meeting called for June 11, 2020, for the purpose of reviewing

the financial situation of LIDRAL ORTHODONTICS, PLLC, a Michigan Corporation, the following

motion was submitted, seconded, and approved by the shareholders of LIDRAL ORTHODONTICS,

PLLC, a Michigan Company:



              BE IT HEREBY RESOLVED that LIDRAL ORTODONTICS, PLLC, a

              Michigan Company, shall file a Chapter 7 Bankruptcy proceeding. The

              Sole Member, Andrew C. Lidral, is authorized to sign any and all papers

              necessary to commence and continue the Chapter 7 case. The law firm

              of Martin L. Rogalski, P.C., shall be retained as bankruptcy counsel for

              the company.




Dated: June 11, 2020                               LIDRAL ORTHODONTICS, PLLC




                                               By: /s/ Andrew C. Lidral
                                                    Andrew C. Lidral, Sole Member
                                 Case:20-02045-jwb                       Doc #:1 Filed: 06/11/2020                     Page 6 of 112




 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 11, 2020                           X /s/ Andrew C. Lidral
                                                                       Signature of individual signing on behalf of debtor

                                                                       Andrew C. Lidral
                                                                       Printed name

                                                                       President/Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case:20-02045-jwb                                  Doc #:1 Filed: 06/11/2020                                           Page 7 of 112

 Fill in this information to identify the case:

 Debtor name            Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            44,331.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            44,331.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           665,761.79


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           267,708.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           330,501.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,263,971.49




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case:20-02045-jwb                   Doc #:1 Filed: 06/11/2020                Page 8 of 112

 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     UNITED BANK ACCOUNT                                     CHECKING - MAIN                 7444                                             $1.00




           3.2.     UNITED BANK ACCOUNT                                     CHECKING - PAYROLL              7436                                             $1.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $2.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     DEPOSITS WHICH ARE UNEARNED                                                                                                      Unknown



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                    Page 9 of 112

 Debtor         Lidral Orthodontics, PLLC                                                            Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                                        $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                                    2,165.50   -                             2,165.50 =....                            $0.00
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                        $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           ELECTRONICS
           INCLUDING
           COMPUTERS,
           PRINTERS, PHONES,
           SERVER, COPIER, FAX,
           IPAD, STEREO, AND
           ARCADE GAMES                               2020                                    $2,450.00       Liquidation                         $2,450.00


           PRACTICE
           MANAGEMENT
           SOFTWARE                                                                                $0.00                                                $1.00


           IMAGING SOFTWARE                                                                        $0.00                                                $1.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                               Case:20-02045-jwb                       Doc #:1 Filed: 06/11/2020              Page 10 of 112

 Debtor         Lidral Orthodontics, PLLC                                                        Case number (If known)
                Name

           ORTHODONTIC
           SPECIFIC OFFICE
           EQUIPMENT (See
           Attached list)                             2020                               $32,625.00     Liquidation                       $32,625.00


           ORTHODONTIC
           SPECIFIC SUPPLIES
           (See attached list)                        2020                                 $2,027.60    Liquidation                         $2,027.60




 23.       Total of Part 5.                                                                                                           $37,104.60
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           OFFICE FURNITURE INCLUDING CHAIRS,
           BENCHES, DESKS, FILE CABINETS, AND
           STORAGE SHELVES                                                                 $7,225.00    Liquidation                         $7,225.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $7,225.00
           Add lines 39 through 42. Copy the total to line 86.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020              Page 11 of 112

 Debtor         Lidral Orthodontics, PLLC                                                     Case number (If known)
                Name

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. COMMERCIAL
                     LEASE WITH 158
                     MARCELL, LLC ON
                     THE EAST HALF OF
                     A BUILDING (SUITE
                     NO. 1) LOCATED AT
                     158 MARCELL NE,
                     ROCKFORD, MI
                     49341                                TENANT                            $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020            Page 12 of 112

 Debtor         Lidral Orthodontics, PLLC                                                    Case number (If known)
                Name



 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                  Case:20-02045-jwb                           Doc #:1 Filed: 06/11/2020                               Page 13 of 112

 Debtor          Lidral Orthodontics, PLLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $2.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $37,104.60

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $7,225.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $44,331.60          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $44,331.60




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                                                 Q::
                                                                 W                                                                                                                                                                M
                                                                 CO                                                                                                                           '<:t                                00
                                                                                     0                                                                                                        I.D              I.D     M          0          00
                                                                                                         M                           I.D         M     00                I.D
                                                                                     00
                                                                                                                                                              "
                                                                                                                                                                                    LI)
                                                                 ~                                                                                                                            0                        I.D        <l:
                                                                 :::::>
                                                                            00
                                                                                     '<:t
                                                                                     CJ)     0       0
                                                                                                         rl                  00
                                                                                                                             0
                                                                                                                                     00
                                                                                                                                     0
                                                                                                                                                 M
                                                                                                                                                 0
                                                                                                                                                       LI)
                                                                                                                                                       0      0
                                                                                                                                                                  rl     N
                                                                                                                                                                         0      0
                                                                                                                                                                                    rl
                                                                                                                                                                                              0                "
                                                                                                                                                                                                               0
                                                                                                                                                                                                               0
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                       0          "
                                                                                                                                                                                                                                  0          "
                                                                                                                                                                                                                                             00
                                                                                                                                                                                                                                                     LI)
                                                                                                                                                                                                                                                     CJ)
                                                                 z " o(l    CJ)              N
                                                                                             I.D
                                                                                                     0
                                                                                                     CJ)
                                                                                                         --.
                                                                                                                             N
                                                                                                                             "
                                                                                                                                     00
                                                                                                                                     I.D      CJ)
                                                                                                                                                 "     I.D
                                                                                                                                                       0      "
                                                                                                                                                              0
                                                                                                                                                                         0
                                                                                                                                                                         LI)
                                                                                                                                                                                    rl
                                                                                                                                                                                    LI)      0
                                                                                                                                                                                              N
                                                                                                                                                                                                       "
                                                                                                                                                                                                       rl      rl
                                                                                                                                                                                                               '<:t
                                                                                                                                                                                                                       LI)
                                                                                                                                                                                                                       M          $
                                                                                                                                                                                                                                             LI)
                                                                                                                                                                                                                                             «
                                                                                                                                                                                                                                                     CJ)
                                                                                                                                                                                                                                                     CJ)
                                                                 ....I      LI)
                                                                                     rl      rl      LI)
                                                                                                                             rl      00       00
                                                                                                                                                       ""                I.D    I.D          N
                                                                                                                                                                                             rl
                                                                                                                                                                                                       "
                                                                                                                                                                                                       rl     0        0          CJ)        rl
                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                     0
                                                                 «"                  CJ)                                     LI)     '<:t     '<:t     I.D    I.D        I.D    I.D                           rl       rl         rl
                                                                                                     rl                      rl      0        0        0      0          0      0            N
                                                                                                                                                                                                                                  0          0       LI)
                                                                                     CJ)             U                                                                                       CJ)              X        X                     rl      LLJ
                                                                                     LI)                                             M        M        M      M          M      M                                                 N
                                                                 Q::                                                                                                                         M
                                                                                                                                                                                             CJ)
                                                                                                                                                                                                              Z        Z          x
                                                                                                                                                                                                                                  ....J
                                                                                                                                                                                                                                             N
                                                                W                                                                                                                                                                 CO
                                                                V)
             INVENTORY ATTACHMENT TO A/B




                                                                Q::
  Case:20-02045-jwb Doc #:1 Filed: 06/11/2020 Page 14 of 112




                                                                w                                    x
                                                                CO                                   I          0
                                                                                                     rl         rl
                                                                ~                   0                '<:t
                                                                                                                N
                                                                                                                     I
                                                                                                                             0                                                                                LI)      LI)                           rl
                                                                :::::>
                                                                Z
                                                                                    0
                                                                                    rl
                                                                                    <l:
                                                                                             0
                                                                                             LI)
                                                                                                     "
                                                                                                     CJ)
                                                                                                     Z
                                                                                                                '<:t
                                                                                                                0
                                                                                                                '<:t

                                                                                                                             0
                                                                                                                             0
                                                                                                                             rl

                                                                                                                                                                                                              '<:t
                                                                                                                                                                                                              N
                                                                                                                                                                                                              rl

                                                                                                                                                                                                                       '<:t
                                                                                                                                                                                                                       N
                                                                                                                                                                                                                       rl
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                             rl
                                                                                                                                                                                                                                            rl
                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                     0I
                                                                ....I
                                                                W
                                                                                    I
                                                                                    f-
                                                                                             CJ)     Cf
                                                                                                     CJ)        N
                                                                                                                     I       0
                                                                                                                             U
                                                                                                                                                                                                              6
                                                                                                                                                                                                              N
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                       N

                                                                                                                                                                                                                            I               rl
                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                            rl

                                                                                                                                                                                                                                                     rl
                                                                                                                                                                                                                                                     rl
                                                                0
                                                                                                     M          I.D          LLJ
                                                                                                                                                                                                              0        0                             ~
                                                                0
                                                                                                     I
                                                                                                     ~
                                                                                                     LI)
                                                                                                                "
                                                                                                                00
                                                                ~
                                                                           0                0        0          0         0         0                 0                 0                   0         0       0        0         0             I
                                                                                                                                                                                                                                                    0
                                                                ~I
                                                                           0                0        0          0         0         0                 0                 0                   0         0       LI)      LI)       0                  0
                                                                           LI)              LI)      N          rl        rl        rl                rl                rl                  rl        0                          0                  0
                                                                           N'                                                                                                                         rl'                        v)                 rl'
                                                                                                                                                                                                                                 rl
                                                                          "\I).             "\I).   "\I).      "\I).     "\I).     "\I).             "\I).             "\I).               "\I).     "\I).   "\I).    "\I).     "\I).      "\I).   "\I).
                                                                 QJ        0                0        0          0         0         0                 0                 0                   0         0       0        0         0          0       0
                                                               -::::I      0
                                                                           LI)
                                                                                            0
                                                                                            LI)
                                                                                                     0
                                                                                                     N
                                                                                                                0
                                                                                                                rl
                                                                                                                          0
                                                                                                                          rl
                                                                                                                                    0
                                                                                                                                    rl
                                                                                                                                                      0
                                                                                                                                                      rl
                                                                                                                                                                        0
                                                                                                                                                                        rl
                                                                                                                                                                                            0
                                                                                                                                                                                            rl
                                                                                                                                                                                                      0
                                                                                                                                                                                                      0
                                                                                                                                                                                                              LI)      LI)       0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                            LI)
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0
                                                               >"'
                                                                           N'                                                                                                                         rl'                        LI)'               rl'
                                                                                                                                                                                                                                 rl
                                                               .~C
                                                               :::::>     "\I).             "\I).   "\I).      "\I).     "\I).     "\I).             "\I).             "\I).              "\I).      "\I).   "\I).    "\I).     "\I).      "\I).   "\I).
                                                               I           rl               rl      rl          rl        rl        rl                rl               rl                  rl        rl      rl       rl        rl                  rl
BUSINESS




                                                                          LI)
                                                                               I
                                                                          rl
                                                                               I                                                                                                                      Q)
                                                                          rl                                                                                                                          C
                                                                               I
                                                                          M                                                                                                                          ..c
                                                                               I                                                                                                                      U
                                                                          0                                               Q)                                                               •....      ro
                                                                          0                                               u                                                               ..c
                                                                          rl                                             ,~                                                                  t10     ~
                                                                          U                                               Q.                                                              :::i        t10
                                                                                                                         '0                                                                           C
                                                                          0                                               C
                                                                                                                                                                                            t10
                                                                                                                                                                                            C        '0
                                                               I-          Q)                                             ro                                                              ';::
                                                               Z           Q.                                            I                                                                 ::J       "0
                                                               W
                                                                           >-                                            ..0                                                              U          ~
                                                                          f-
                                                                                                                          ro
                                                               ~           "                                             ....J
                                                                                                                           ,_
                                                                                                                                                                                            VI
                                                                                                                                                                                            ::J       ,_
                                                                                                                                                                                                      Q)
                                                                          0                                                                                                                           ::J    •....    •....
                                                               Q.         0
                                                                          rl
                                                                                   LI)
                                                                                   rl
                                                                                                     ,_                   0
                                                                                                                         •....     M                 M                 M
                                                                                                                                                                                            0
                                                                                                                                                                                            C         VI
                                                                                                                                                                                                      VI
                                                                                                                                                                                                             ..c
                                                                                                                                                                                                              t10
                                                                                                                                                                                                                      ..c
                                                                                                                                                                                                                       t10
                                                               :::::>     0..      LI)
                                                                                                     Q)
                                                                                                     E
                                                                                                                          0         >-
                                                                                                                                    ro
                                                                                                                                                      >-
                                                                                                                                                      ro
                                                                                                                                                                        >-
                                                                                                                                                                        ro                  E         ,_
                                                                                                                                                                                                      Q)
                                                                                                                                                                                                             :::i     :::i
                                                               CJ         0 0I              ,_                           ~         a::               a::               a::                  ::J      0..
                                                               W            0
                                                                          ..c               Q)       E                    VI
                                                                                                                                                                                          ....J       ,_      t10
                                                                                                                                                                                                              C
                                                                                                                                                                                                                       t10
                                                                                                                                                                                                                       C                            Q)
                                                                           Q.       Q)      Q.      ';::                  VI
                                                                                                                                    Q)
                                                                                                                                    ::J
                                                                                                                                                      Q)
                                                                                                                                                      ::J
                                                                                                                                                                        Q)
                                                                                                                                                                        ::J                 X         ro
                                                                                                                                                                                                     •....   ';::     ';::                         >
                                                                                                                                                                                                                                                   ro
                                                                           ,_
                                                                           ro       Q.      .2      f-                   .!!:!
                                                                                                                         ..c       to                to                CO
                                                                                                                                                                                            ::J       VI
                                                                                                                                                                                                             U
                                                                                                                                                                                                              ::J      ::J
                                                                                                                                                                                                                                                   D
                                                                                    >-              OJ                             •....                                                    0        ,Q               U
                                                                           t10
                                                                           0       f-
                                                                                             Q)
                                                                                             >
                                                                                                                          VI
                                                                                                                                             Q)
                                                                                                                                             VI
                                                                                                                                                     •....    Q)
                                                                                                                                                                       •....    Q)
                                                                                                                                                                                          ..c                Q)       Q)                            ,_ro
                                                                           E
                                                                                   •....
                                                                                    ,_      Q)
                                                                                                    '0
                                                                                                     0
                                                                                                                          ,_::J    ..c
                                                                                                                                    t10
                                                                                                                                             ro      ..c
                                                                                                                                                      t10
                                                                                                                                                              VI
                                                                                                                                                              ro       ..c
                                                                                                                                                                        t10
                                                                                                                                                                                VI
                                                                                                                                                                                ro        t
                                                                                                                                                                                                     CO
                                                                                                                                                                                                     -       ,-t=     ,-t=
                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                •....              ~
                                                                                                                                            ..0              ..0               ..0                    ro                        c
                                                                           0        Q)      0
                                                                                                    ~                    CO        :::i              :::i              :::i               0          •....   LLJ      W                   0        :::>
                                                                          •....     VI
                                                                                            x                  ..0       0                   t10              t10               t10       ..::.::    C       w        w
                                                                                                                                                                                                                                Q)
                                                                                                                                                                                                                                          0        rl
                                                                                    C                                               t10      C        t10
                                                                           C
                                                                           ro      ,-       ro      ,~          ro        U
                                                                                                                                    c                 c
                                                                                                                                                              C        t10
                                                                                                                                                                        c
                                                                                                                                                                                C           Q)       Q)      LI)      LI)       E         0        rl
                                                                           Q.       Q)      ~       ~          U         w
                                                                                                                             I     ';::      ,_t10         ,_
                                                                                                                                                     ';:: 'tiD               ,_
                                                                                                                                                                       ';:: 'tiD          ,-t=       0       CJ)      CJ)       Q)        N
                                                                                                                                                                                                                                                   ~,_
                                                                                   ..c                         6          >-        ::J               ::J ro                               c         ;;                         w
                                                                          0
                                                                          ..c       ::J
                                                                                            Q)
                                                                                            t10     Q.
                                                                                                    ,-         ,_        '0
                                                                                                                                             ro
                                                                                                                                            ..c           ..c
                                                                                                                                                                        ::J ro
                                                                                                                                                                            ..c           :::>               ..Q      _Q
                                                                                                                                                                                                                      -                    E
                                                                          •....
                                                                           ,_      f-       ro      ..c                   c        U
                                                                                                                                            U
                                                                                                                                                     U
                                                                                                                                                             U
                                                                                                                                                                       U
                                                                                                                                                                               U
                                                                                                                                                                                                     Q)
                                                                                                                                                                                                     ..c     0        0         ,_0       '.;::J    Q)
                                                                                                                                                                                                                                                   •....
                                                                                                                                                                                          ~
                                                                                                               ,~
                                                                                                                          ro       0                 0                 0                                                                   ro
                                                                                   **
                                                                                            E                                                                                                                Q.       Q.                  •....    ,-t=
                                                                                                                                            **               **
                                                                                                    $                                                                                                                           Q)
                                                                                                                                                                               **
                                                                          0                 -                  ~         I         <l:               <l:               <l:                M
                                                                                                                                                                                                     U
                                                                                                                                                                                                     VI      <l:      <l:       :=        VI       a::
                              Case:20-02045-jwb                        Doc #:1 Filed: 06/11/2020   Page 15 of 112




   .-I
                       ("(')
   '<t
   N        00         00
   a        ("(')      ("(')       en
                                   ,.....
   lI'l     '<t        N
   .-I      ,.....     a           a
   a          .-I      a           <.0
  <.0       x          a
                          I        a
            U                      N
   .-I                 rl
  a                    00
   .-I




                      rl
                      .-I         a
                      '<t         N
  a         a         ,.....        "-ro
  a
  ("(')     a         a            .•...•
  u         a         a             VI
                                   .•...•
           <.0        .-I
  ::J                 .-I
                                    u
                                    ro
                      lI'l
                      rl          >


  a        a          a           a          a        a         a          a
  a        lI'l       a           lI'l
                                  ,.....     a        lI'l
                                                      ,.....
                                                                lI'l       a
  .-I                 a                      <.0                <.0        00
                      .-I'                            .-I'                 lI'l'
                                                                           N
 V}       V}         V}          V}         V}       V}        V}         V}



 a         a         a           a           a        a         a
 a         lI'l      a           lI'l
                                 ,.....      a        lI'l      lI'l
  .-I                a                       .-I      N         <.0
                      .-I'                                                -ro
                                                                           .•...•
                                                                           0
                                                                          l-

V}        V}         V}          V}         V}       V}        V}




 .-I       .-I       rl          rl         <.0      ,.....    rl




                                                               .!:
                                                                VI
                                                                ro
                                                               '+=
                                  E
                                  Q)
                                                               ~
                                 .•...•                         0
                                  VI                            "-
                                                                u
                                  >-                            ro
                                 Vl

                                  E                            ~
                      "-0         :J
                      VI          :J                           E
           "-
                      VI
                      Q)
                                  u
                                  ro
                                                               E
           Q)
                      "-Q.                                     a
                                 >                             a
          -
          .!:::!
          .;::        E          -
                                 ro
                                                               rl
  "-                             .•...•                        .!:
  Q)
  c
  ro
           Q)
          .•...•
          Vl
                     a
                      0
                      u
                                 0
                                  c
                                  Q)
                                            <.0
                                                     -
                                                     <.0
                                                     en
                                                               .•...•
                                                               .~
  Q)
           "-        rl                     en       en        0
U          Q)
          '+-         "-          "-ro      en       rl
                                                               0
           VI         ro         .•...•     .-I
  U
           c         .•...•                           ro       <.0
 c                               Vl          ro       u
           ro        Vl           u          u        "-       Vl
 0         "-        "-           ro         "-                0
 VI       I-         <i          >          U        U         L.U
 ro       .•...•
 "-        ro        VI
                     Q)
                                 VI
                                 Q)
                                                        I
                                                                c
.:!:::     Q)
                                               I
                                                      VI        0
::J       I
                     :J          :J          VI
                                                     .-
                                                      "-        C
                     0-          g          :t:       ro        ro
.!:::!    "0         c           C           C       .!:       U
 C         Q.        .!:         .!:        ::J      U          ro
 0
 In
          ro
          a:::
                      u
                     Q)
                                  u         -ro      -ro        "-
.•...•                           Q)
                                            .•...•   .•...•     Q)
 c                   l-          I-
           x                                 c        c        E
 Q)
          0          "-          "-          Q)       Q)       ro
0         U          <i          <i         0        0         u
                   Case:20-02045-jwb     Doc #:1 Filed: 06/11/2020         Page 16 of 112


                     FURNITURE
Chairs                                                          Ballpark Value   Total
 Waiting room                                    26                       $100           $2,600
 Office                                          10                       $100           $1,000


Benches                                          7                        $100             $700


Desks                                            3                        $500           $1,500


File Cabinets                                    8                        $100             $800


Storage Shelves                                  25                        $25             $625
                                                                                         $7,225
                    ELECTRONICS
Computers - Windows 7                            7                         $25             $175


Printers                                         5                        $100             $500


Phones                                           7                         $25             $175


Server                                           1                        $200             $200


Copier                                           1                        $100             $100


Fax                                              1                         $50              $50


iPad                                             2                        $100             $200


Stereo                                           1                         $50              $50


Arcade Games                                     2                        $500           $1,000
                                                                                         $2,450


Total                                                                                    $9,675
Air Techniques AirStar 10 compressor             1    $1,000    $       1,000    1511007411


Air Techniques VacStar Dental Vacuum System      1    $   750   $         750     Vactstar20


Dental Units - (Circa 1996)                      6    $   100   $         600


Dental Chairs - (Circa 1996)                     7    $   250   $       1,750


Camera Canon EOS 60D with 100mm Macro & flash    1    $   650   $         650


                                                       Total    $       6,825
                                      Case:20-02045-jwb                                                           Doc #:1 Filed: 06/11/2020                                                        Page 17 of 112




          co a) a) a)                                                                                                                                                                 c: c:          c:              1::
           roro~~                                                                                                                                                            'iii 'iii 'w       o
          0000                                   o 0                                    o               000              0 0 0 0                  o 0 0 0 0 0 u           a ~ ~ a .<: 0 o a.    a.
                                                 U       U                              U               u v u            u u u u                   u  u u u u u               u u u U     U U

                  •...•...•...                   c: c:                                  c:              c: c: c:         c: ccc                                                                 :l
           + +         + +                                                                                                                        ccc          ccc        cV)V)c:      Vl c:
                                                                                                                                                                                ~ ~ ~ ~ ~~ ~~
                                              <IJ     <IJ                                <IJ            OJ  Q.I Q.I Q) Q)            Q)    OJ     Q.I Q.I Q..I Q) Q..I Q)
           11'1    11'1    11'1       11'1   ID      ID                                 ID              a)a)a)ala)a)Ci)                           co co co coco co                           ID ro
           Q.I     Q.I     Q.I        ~
          uuuu                                                                                                                                                                       I
                                                                                                                                                                                      <IJ
                                                                                                                                                                                            I
                                                                                                                                                                                             <IJ
                                                                                                                                                                                                    I
                                                                                                                                                                                                     <IJ            c:r:
                                                                                                                                                                                                                    X


                                                                    000                                                                           \.DQ)o;:tO'lo;:tO\.DLf)lf)Q'lvl..OLf)O'I
                                                                    00"                                                                           r-..I..ONo:;tO'oOO'oO'oO"'lr-..N....-Ir-..Q)
                                                                    cio~                                                                          r-.i0o)o)c)""':ri00rir-.:u1Wr-.:
                                                                    .-< rl      rl                                                                N    Lf)"""    "'"  "'"  N    N....-I   ..--1....-1 "'"   <Q- N   <Q-
                                                                    V> '"       <J}                                                               V).1.I).V).V).1.I).V).1.I).1.I).V').V).'iJ).1.I).V).V).




                                                                                                       0'10'10'10"'10"'10"'10'0
                                                                                                       cn""....-I<Q-Ul<c:t
                                                                                                       WOu1NW~W
                                                                                                       N <Q-....-I <c:t....-l....-l..--l
                                                                                                      1.1). 1.1). 1.1). 1.1). 1.1). V).   1.1).




~I~       U")     U")
 ONNN~I./)....-INrlc:)OO
•....
                          Lf)     ~          ~       I./') <c:t I./)      Lf)   I./)                                                                                                                                                lI1Lf)l./)lI")lI")
                                                                                                                                                                                                                           N....-Irlc:)c:)c:)




                                                                                                                                   N
                                                                                                                                   Vl
                                                                                                                                                                                                                           rl       rl   •...•




                                                                                                                                                                                                                    •...
                                                                                                                                                                                                                    on     •...on                              8
"'C~~~~
Q)xxxx
c_g_g_g_g
                                                                                                                                   '"
                                                                                                                                   N
                                                                                                                                                                                                                    e(
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    x
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                           e
                                                                                                                                                                                                                           x
                                                                                                                                                                                                                           o
                                                                                                                                                                                                                            e(
                                                                                                                                                                                                                                                               -"
                                                                                                                                                                                                                                                               rl


                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                               ""
                                                                                                                                                                                                                                                                ro
:gNNN"                                                                                                                                                                                                              .0     .0                                  ID
                                                                                                                                                                                                                                                               en
 o
 c:
::J

                                                                                       N                                                                                                                                                                       •...•rl   •...•




                                                                                                       on
                                                                                                      .0                                                                                                                                                 ,S
                                                                                                      :0                                                                                                                                                 on
                                                                                                                                                                                                                                                         <IJ
                                                                                                      a
                                                                                                      ,...
                                                                                                      a                                                                                                                                           gEo
      x x x x
      0000
                     x
                     ooaD
                                                     X       11'1
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                  o   80
                                                                                                                                                                                                                                                  .....-i_~
                                                                                                      :l
      .D.D.D.D....-I.o.ojg                                                             N              QrlN....-I.....-iUl.....-i
-g.....-i~          ....-I.....-iN                                                                    .0
                                                                                                      ~on
                                                                                                                                                                                                                           ~rl.....-irlrl'08=rl
                                                                                                                                                                                                                           N                       X .....-i
                                                                                                                                                                                                                                                   0_
                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                               x
 c:                                                                                                                                                                                                                                               .0 0         0
:g                                                                                                    <IJ
                                                                                                      X
                                                                                                      o
                                                                                                                                                                                                                                                  -rl "".0
                                                                                                                                                                                                                                                      ro
o                                                                                                     .0                                                                                                                                                ~
                                                                                                      N




                                                                                               en
                                                                                               rl
                                                                                               .0
                                                                                               iii
                                                                                               •...
                                                                                               c:
                                                                                                <IJ
                                                                                               :;:;
                                                                                                ro
                                                                                               a..

                                                                                       _roVl
                                                                                               ~8
                                                                                       E.o'O
                                                                                       ~on g0 ~••
                                                                                       >-      u      ro
                                                                                       on      w      U
                                      Case:20-02045-jwb                                    Doc #:1 Filed: 06/11/2020                                   Page 18 of 112




                                             If)          If)
                                             q-                                                                            <D
                                                          If)                                                              q-
                                             cci
                                             o
                                                          en
                                                          <D
                                                                                                                           ....;
                                                                                                                           N
                                             q-           N)                                                               rl
                                             V}           V}                                                               V}




              c                                                        c                                                                                                                                              c         c
              iii                                                     'iii
     o     -<=
              u      o
                                             0::                 o    £.     0    0   2!                     o                            o
                                                                                                                                                                       >-
                                                                                                                                                                             a_Ci
                                                                                                                                                                                 >- >-            >-    .2-~o]                        o
     u
     c     Vl
                     u
                     c                       I
                                                          0..
                                                          I
                                                                 u
                                                                 C
                                                                      u
                                                                      Vl
                                                                             u
                                                                             C
                                                                                  u
                                                                                  C   '"
                                                                                      00
                                                                                                             u
                                                                                                             c
                                                                                                                                          u                  §]:             tJ tJ               ]:      a...u
                                                                                                                                                                                                        ~VlCVl
                                                                                                                                                                                                               u                u
                                                                                                                                                                                                                                      u
 CO
     Q)

            C
              ~      OJ
                    CO                       o            o     ~ ~~ ~                (5                      OJ
                                                                                                             CO
                                                                                                                                          C
                                                                                                                                          QI
                                                                                                                                         co              co
                                                                                                                                                             QI        C
                                                                                                                                                                       QI
                                                                                                                                                                             c
                                                                                                                                                                             OJ
                                                                                                                                                                                       c
                                                                                                                                                                                       QI
                                                                                                                                                                                                  C
                                                                                                                                                                                                  QI
                                                                                                                                                                                                            C     ~
                                                                                                                                                                                                                  C
                                                                                                                                                                                                                           <V
                                                                                                                                                                                                                           CO
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                C
                                                                                                                                                                                                                                      C
                                                                                                                                                                                                                                      QI
                                                                                                                                                                                                                                     CO
                                                                                      U                                                                                                                     QJ
            OJ                                                         QI                                                                                             o      00                  o      o         QI            QI
           I                                                          I                                                                                                                                           I             I




                    o                        If)
 o
 o                  ~                        "
                                                                """'lJ')COO"l
                                                                ,.... 0'1  ""':   ~   ~
                                                                                      00                                                 00
                                                                                                                                         I"-

 o                  M
                    N
                                             00
                                             o
                                             q-
                                                                Oo)U10
                                                                M   •••••••I.f1 M
                                                                                      o
                                                                                      N
                                                                                                                                         cci
 '"                 '"                      V>
                                                                V). V). V'). V).

                                                                                      '"
                                                                                                                                         N
                                                                                                                                         V}




                           ~~If)
                           en  rl     q-
                           LJ)1.Orr)
                           N)   N)    M


                          '" '" '"


o
           ....•    If)

                    o
                                            rl
                                            N
                                                          ~                           N                     o      If)
                                                                                                                   ....;
                                                                                                                                                        If)                 If)    If)                                               If)
           M                                              rl                                                rl                                          Orl
                                                                                                                                                                            00                                                       o



          o                                 00
                                                                     N~en             N     M   rl
          M                                 rl                                                                                           N




          o                                 00
                                                                     N",en
          N)                                rl                                        N




o         N                                 <D                                                              o                                           rl        N         rl    rl                   rl        rl       rl
                                                                                                            N




                                     a
                                     o
          a
          If)             ~          N                                                                      ~
o         '0
                          QI

                          B
                                     '0
                                      ~                                                                     ~
                                                                                                            QI                                                              x x
          x               o                 <D                                                                                                                              o 0
rl
          o               .D         -"'-
                                     u
                                                                                                            QI
                                                                                                            v;                                         rl         N         .D .D
          £
          N
                          M
                                      '"
                                     30                                                                     o
                                                                                                            N
                                                                                                                                                                                  rl


                                     <D
                                     rl




                                                     ~                                                 ~
                                                                                                       QI                                       x                                           -"'0.-
                                                    'in                                                >                           o            o                                           o
                                                                                                       QI                                      co
                                                   o                                                   OJ
                                                                                                                                   rl                                                       rl
                                                   o                                                                                X
                                                   N)
                                                                                                      v;
                                                                                                      N
                                                                                                                                   If)
                                                                                                                                   N           '"x
                                                                                                                                               If)
                                                                                                                                                                                             Q;
                                                                                                                                                                                             :;:
                                                   '0                                                 ~                            ui          rti
                                                    o
                                                     x                                                                                          ~
                                                                                                                                                QI
                                                                                                                                                                                            .3
                                                                                                                                                                                            N
                                                   co                                                                                          .<;;;
                                                    ~
                                                    Q)
                                                                                                                                                 u
                                                                                                                                                 :J
                                                                                                                                                                                            N
                                                                                                                                                                                            X
                                                                                                                                                                                            <D
                                                    >                                                                                           o                                           rl
                                                    o                                                                                           0.

                                                   1'5                                                                                                                                       E
                                                                                                                                                                                             (;
                                                   -<=                                                                                                                                      u..
                                                    u

                                                   (?_"                                                                                                                                      "
                                                                                                                                                                                             u
                                                                                                                                                                                             u
                                                    Q)
                                                                                                                                                                                            «
                                                    :;
                                                   0..
                                                                                                                                                                                            E
                                                                                                                                                                                            z
                                                   u                                                                                                                                        -0

                                                   f!'.                                                                                                                                     U
                                                                                                                                                                  ~
                                                                                                                                                                  QI


                                                                                                                                                       o          0                         ~
                                                                                                                                                       0.<;;;                               1:)
                                                                                                                                                       If)        t                         QI

                                                                                                                                                       cO                                   0.
                                                                                                                                                                                            Vl
                                                 Case:20-02045-jwb                                Doc #:1 Filed: 06/11/2020                                                    Page 19 of 112                                                    00
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                 cvi
                                                                                                                                                                                                                                           ro~
                                                                                                                                                                                                                                           Oll)'
                                                                                                                                                                                                                                           1-",
                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                           til
                                                                                                                                                                                                                                            U
                                                                                                                                                                                                                                           .;:
                                                                                                                                                                                                                                           QI

                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                           «




                      c                                        c c
                      .ii)                                    'cv'iii                                                                                                                                                                      ccc
        o             ..c:   o             o              o..c:..c:       o                                                                                                                                                                '"    '"    til
        u             u      u             u              u u u           u                                                                                                                                                                U     U     U
        C             Vl     C             C              c V\ V\         C                                                                                                                                                                .~ .~ .~
        QI
       CD             r:
                      C
                             QI
                             CD
                                           QI
                                           CD
                                                          QI
                                                          CD   r: r:
                                                               c c
                                                                          QI
                                                                         CD                                                                                                                                                                E E E
                      QI                                       QI   QI                                                                                                                                                                     «««
                      I                                        I    I




       o                                                                 o                 o             o            o    o     o        o        o        00                 o             o             o             000
       o                                                                 o                 o             o            o    o     o        o        o        00                 o             o             CO            000
       •....                                                             en                ci            ci           ci   ci    ci       ci       ci       00                 ci            ci            o             cicici
       U")
                                                                         <I).
       V>
                                                                                           '"            V>           V>
                                                                                                                           '"    V>
                                                                                                                                          '"       V>
                                                                                                                                                            '" '"              '"            V>
                                                                                                                                                                                                           '"            '"   V>      '"




                             en                                                 eno
                             N                                                  eno
                             ci
                             rl
                                                                                O'iN
                                                                                U")   VI
                             V>                                                 V> V>




       U")            U")                  U")                                             U")                             U")            U")
                                                                                                                                                            rlLl)
       ci             ci                   ci                                              ci                              ci             ci                     rl




                                                                                                         rl           rl                                    rl   rl                                        rl            rl




                                                                                                                                                                                                           rl                              rl    N     rl




                                                                                                                                                                                                                                           N     rl    N




                                           V>
                                           QI
                                                                                                                                  V>       V>
                                                                                                                                                                 tiD
                                                                                                                                                                  c
       rl
                                           ~a.                                                                                   -0

                                                                                                                                  e
                                                                                                                                          -0
                                                                                                                                           e                     .~                                                                        N     rl    N
                                           u'"                                                                                   ~        ~                      rl
                                           ~                                                                                     rl       rl
                                                                                                                                                                 rl




                             N                                                             o                                              -'"a.
               -'.0
                  "          o                                                             o                                              U")
                                                                                           rl
               N             00                                                                               -0
~              rl            QI
                             ::J
                                                 ~::J                                      'O~                 C
                                                                                                               til                E        E        E
                                                                                                                                                                         E           E             E            E
 QI            -'.0
                  "                              U                                          x                 CD                                                         E           E            E             E
a::                          CD ~                                                           o     QI                              E        E        E                    U")        en            N             U")
                                                 -0                                        ce   >              U
                                                                                                              :;::;                       en                                        N             m             m
btl
N
                QI
                a.
                             ~ 0
                             ~     N
                                                 C
                                                 UJ
                                                                                               ·in             C
                                                                                                                                 U")
                                                                                                                                 N        N
                                                                                                                                                   N
                                                                                                                                                   m
                                                                                                                                                                         N
                                                                                                                                                                                    ~
                                                                                                                                                                                    ..c:
                                                                                                                                                                                                   ~
                                                                                                                                                                                                  ..c:
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                ..c:
                                                                                                                                                                                                                              -'"a.
ci             ~V>           til   CD                                                       Qj ~               o
                                                                                                              -0                 4::      4::      4::                               btl           btl          .~
                                                                                                                                                                                                                              VI

I-              QI           QI    N             ~                                          E ~                o                 ~        ~        ~                                ii:           ii:           a::
                QI           Uce                                                                              ..c:
 QI
-0
               "5i           C        QI         o                                         &      Q)           t
                                                                                                                                 -0
                                                                                                                                  o
                                                                                                                                          -0
                                                                                                                                           o
                                                                                                                                                   -0
                                                                                                                                                    o
                                                                                                                                                                                    -0
                                                                                                                                                                                     o
                                                                                                                                                                                                  -0
                                                                                                                                                                                                   o
                                                                                                                                                                                                                -0
                                                                                                                                                                                                                 o
 '"
..c:           N
                             ~~                  t
                                                                                                   ~
                                                                                                              o                  a::      a::      a::                              a::           a::           a::
Vl
OJ
               rl
                V>            '" a.
                                                 ~
                                                 C
                                                                                           .~
                                                                                           ..c:   ..c:         QI                "5i::J   "5i::J   "5i::J                           "5i::J        "5i::J        "5i::J
E
               ~
                a.
                             "-x '"U             QI
                                                                                           ~u
                                                                                           ..,_ <;
                                                                                                               E
                                                                                                               o
                                                                                                               c                 "-U      "-U      "-U                              "-U           "-U           "-
 '"c                         ~ £
                                                 C
                                                 o                                                             o                                                                                                 U
UJ
                             -0   5              ~
                                                                                           Qjo
                                                                                           V\U                                    ~        ~        ~                                ~             ~             ~
                                                 Vi                                        V>  V>                                i5       i5       i5                               i5            i5            i5
                             C

                             '" E
                                      QI
                                                 ~
                                                 C
                                                                                            ::J ::J
                                                                                           a:: a:::                               QI
                                                                                                                                  u
                                                                                                                                           QI
                                                                                                                                           u
                                                                                                                                                    QI
                                                                                                                                                    u
                                                                                                                                                                                     QI
                                                                                                                                                                                     u
                                                                                                                                                                                                   QI
                                                                                                                                                                                                   u
                                                                                                                                                                                                                 QI
                                                                                                                                                                                                                 u
                                                                                                                                 .;;      .;;      .;;                              .;;           .;;           .;;
                             .~
                             :0 ::J
                                      ~          QI

                                                 E m                                                                             o
                                                                                                                                  QI
                                                                                                                                          o
                                                                                                                                           QI
                                                                                                                                                   o
                                                                                                                                                    QI
                                                                                                                                                                                    o
                                                                                                                                                                                     QI
                                                                                                                                                                                                  o
                                                                                                                                                                                                   QI
                                                                                                                                                                                                                o
                                                                                                                                                                                                                 QI

                                                 QI..,_
                             .oU")               u     0                                                                          V>       V>       V>      V>      V>
                             ::J -'"       QI    .!3?-"                                                                           ::J
                                                                                                                                  ~
                                                                                                                                           ::J
                                                                                                                                           ~        ~       ~ ~
                             ~~~
                             o u:::        .0
                                                  a. u
                                                 QI       '"                                                                      o
                                                                                                                                 u.
                                                                                                                                           o
                                                                                                                                          u.
                                                                                                                                                    <;
                                                                                                                                                   u.
                                                                                                                                                            (5 (5
                                                                                                                                                            u.   u.
                                                 a::      "-
                                                  Case:20-02045-jwb                                           Doc #:1 Filed: 06/11/2020                                                                     Page 20 of 112




 C     C      C     C     C     C      C     C    C    C     C     C     C    C    C    C    C     C     C     C      C     C     C     C    C     C     C     C     C
       co     co    co          co    co                                                                                                                                   C     C    C    C     C     C     C     C       C      C     C     C     C     C     C     C     C     C     C
               ['J u u .!'! ['J u u          co        co    co    co    co   co   co   co   co    co    co    co     co    co  coco    co   co    co    co    co    co          co   co   co    co    co    co    co      co     co    co    co    co    co
 .~ ·c
     u u                                                            u u u         u u        u u           u u u u u u u u                                                                                                                                      co    co    co    co    co
        ·c .~                                                                                      u
                                                                   ·c ·c ·c .!'! ·c .~ .!'! .~ ·c ·c .!'! ·c                                                                     u     u u u u u u                                u
                                                                                                                                                                                                                                        .~ ·cu      u     u     u     u     u
  Q; Q) Q) Q) ·c   ·c ·c     ·c ·c ·c                                                                        ·c ·c                                                              ·c .~ ·c ·c ·c ·c ·c ·c                                                                           u     u
               Q)   Q) Q) Q; Q) Q) Q)                               Q) Q) Q) Q; Q)      Q;      Q) Q) Q; Q) Q) Q) ·c
                                                                                                                   Q)
                                                                                                                      ·c ·c ·c ·c
                                                                                                                       Q) Q) Q) Q)                                               Q)   Q)   Q)    Q)    Q)   Q)     Q)      Q)
                                                                                                                                                                                                                                 ·c
                                                                                                                                                                                                                                  Q)    Q)    Q)
                                                                                                                                                                                                                                                    ·c ·c ·c ·c ·c ·c ·c
                                                                                                                                                                                                                                                    Q)    Q)    Q)    Q)    Q)    Q)    Q)
  E E E E E E E E E E E
 q: q: q: q: q: q: q: q: q: q: q:                                  q:E q:
                                                                       E E E E E E E E E E E E E E E E E E
                                                                          q: q: q: q: q: q: q:                        q: q: q: q: q: q: q: q: q: q: q:E q:
                                                                                                                                                        E E E E E E E
                                                                                                                                                           q: q: q: q: q: q:                                                     E E E E E E E E E E
                                                                                                                                                                                                                                 q: q: q: q: q: q: q: q: q: <



 0 0 0        0
        0 0 0 "!                                  0 0       0 0                                                                                                                 0               r<l         r<l   r<l
                                            9                                 0    0 0 0          00    00
                                                                                                              '" '"        <t    <t    00    00
                                                                                                                                                  '" ~
                                                                                                                                                     '"
                                                                                                                                                               V)                      en             M
                                                                                                                                                                                                                        r<l
                                                                                                                                                                                " '" ~ ""
                                                                  r<l   r<l                                                                                         N     N
 V)  "!
      V)           V)    V)     rl                "!

                                                       ""     0   r<l   r<l
                                                                              '" '"     <D
                                                                                             '"   .-< '"
                                                                                                  N           rl     rl    <D       ~
                                                                                                                                 '" 9        00   ~           00    ~     <D
                                                                                                                                                                                                V)    "!    V)    V)             V)     V)   V)    V)    V)     V)    V)
                                                                                                                                                                                                                                                                           '" '"" "     N



                                                                                                                                                                                '" en"
                                                                                                                                                                                                                        V)       rl     rl   rl
      r-.:         r-.: r-.:                                                                                                                                                                                                                       rl    rl     rl

                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                      rl
                                            N 0
                                              M
                                                ci ci ci r-.:                 06 06 06 06                     <.D <.D                                                           N
 "
<.0   <D
              rl
                   <D    <D
                               N


                               '"    9      '"
                                                N
                                                                  v;    " v;  V)   V)   V)   V)   V)
                                                                                                        rl
                                                                                                        V)
                                                                                                              " v;"
                                                                                                                           '"
                                                                                                                           r<l
                                                                                                                                 N
                                                                                                                                 r<l
                                                                                                                                             0    <t
                                                                                                                                                  r<l
                                                                                                                                                         <t   rl    <D    r<l         00   V)         <t
                                                                                                                                                                                                            '""" N",
                                                                                                                                                                                                                 "" <.D          vi vi vi vi vi                V)    V)    .-<   rl    rl

                                                                                                                                                                          "
              rl                                                                                                                             rl          M    N     N                      00
V>    V}           V}          v;           V}              ~V>         V}
                                                                                   v;             v;                             v;                                             rl              '"
                                                                                                                                                                                                rl    N
                                                                                                                                                                                                      rl                        M      r<l   r<l   M     r<l   r<l   M     rl    rl    rl
             v;          V>
                                     -if>         .:7,v;                                V}   V}         V}    <f\.         V}          V}    V}   <f\.   v;   V}    <f\. <f\.
                                                                                                                                                                                </}
                                                                                                                                                                                      V>   V>
                                                                                                                                                                                                            rl
                                                                                                                                                                                                                  .:7,v>        V>     v;    </}   V>    </}   V>    V>    V>    </}   V}
                                                                                                                                                                                                </}   </}   V>




00000000000
OOOOOqqq..:;;tqq                                                                                                                                                                                                                 MmmmmMmmmN)
                                                                                                                                                                                                                                 q",""d"qqqoc:tqqo:;t
v)v)v)V)V)rlrlrlrlrlrl                                                                                                                                                                                                           ninimmninimMmm
oc:t q q oc:t oc:t oc:t oc:t oc:t oc:t oc:t oc:t
V).V).V}V).V).V).V}1J).V).V}V).                                                                                                                                                                                                  NNNNNNNNNN
                                                                                                                                                                                                                                V).V).V).V).V}V).V).1I).V').V').




                                                                                                                                                                                                                                 U:LJ1L1)lI1Ll)lf)LI)LJ)If)LI)
                                                                                                                                                                                                                                 rlrlrlrlrlrlrlc)c)c)




                                                                              mmmMmmmcY)rlr-t




                                                                              mmMMN)mm("().-irl                                                   m("()NNNoc:tmmNNNN...-4




rl    rl     rl    rl    rl    rl    .-t    rl    M   rl    rl    rlrlNNNNrlrlrlrlrlrlrlrlNNrlNNNNrlNNNNrl                                                                                                                      rl     rl    rl    rl    rl    rl    rl    rl    rl    rl




                                                                  rl    .•....•
                                                                             N     N    N    N    rl    rl    rl     rl    M rl        M rl       N      N    rl    N     N     N     N    M N        N     N     N     M       rlrlrlrlrlrlrlrl..-irl




                                                                                                                                                                                                                                       3:
                                                                                                                                                                                                                                -"'.2
                                                                                                                                                                                                                                Co;
                                                                                                                                                                                                                                0::>-
                                                                                                                                                                                                                                bOQObOllOtLObObOllObDbO
                                                                                                                                                                                                                                ccc                ccc               ccc               c
                                                                                                                                                                                                                                oca::a:a::ii:a:ii:a:a:a:
                                                                                                                                                                                                                                0606666666
                                                                                                                                                                                                                                rlrlrlrlrlr-irlrlMrl
                                                Case:20-02045-jwb                                                               Doc #:1 Filed: 06/11/2020                                                                         Page 21 of 112




     ccc           ccc              ccc                 ccc                  ccc             ccc                     ccc                   ccc                    ccc                C      ccc               ccc                  ccc               ccc              c: c:
 ro    ro ro       ro ro      ro ro       ro    ro      ro       ro    ro    ro   ro   ro    ro    ro     ro         ro    ro    ro        ro   ro      ro        ro ro         ro   ro     ro   ro    ro     ro     ro    ro      ro    ro    ro    ro    ro    ro   co co
 u     u u         u u        u u         u     u       u        u     u     u    u    u     u     u      u          u     u     u         u    u       u         u u           u    u      u    u     u      u      u     u       u     u     u     u     u     u    v    v
"~    "~    "~    "~    "~   "~    "~    "~    '~     '~        "~    '~    '~    "~   '~   '~    '~     '~     "~        '~    '~    "~        "~      "~      "~        "~    .~ .~ 'cOJ       'C
                                                                                                                                                                                                  OJ
                                                                                                                                                                                                       'C
                                                                                                                                                                                                        OJ
                                                                                                                                                                                                             'C
                                                                                                                                                                                                              OJ
                                                                                                                                                                                                                    ·c
                                                                                                                                                                                                                     OJ
                                                                                                                                                                                                                          'C
                                                                                                                                                                                                                           OJ
                                                                                                                                                                                                                                  "~    "~    "~    "~    '~    '~    'c 'c
                                                                                                                                                                                                                                                                      Q)   Q)
     E E E E E E E E E E E E E E E E E E E E E E E E E E E E E E E E E E                                                                                                                                                          E E E E                  E E        E E
~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                                                               ~~~~~~                                 ~~~~~~                              ~~



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
            .-i .....; .....i .....; ..-f .....i ...n   wi ...n v) .....;.....;..-f
                                                      ......f                                                                                   .....; .....;   ......f   .-i              .-i               ..-i   ..-f .....;
rl
rl
      rl    rl
      ...-I rl
                  rl
                  rl
                       rl
                       .-4
                       rl
                             rl
                             rl
                                   rl
                                   rl    rl    rl     m
                                                      rl        m     rl    rl    rl   M
                                                                                            U")
                                                                                                  M      M                rl    rl    rl        rl     ..-1 rl            .-+   rl
                                                                                                                                                                                rl
                                                                                                                                                                                     .....;
                                                                                                                                                                                     rl     rl
                                                                                                                                                                                                 rl
                                                                                                                                                                                                 rl
                                                                                                                                                                                                       .....;
                                                                                                                                                                                                       rl     rl    rl    rl
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                                                                                                                rl    rl    rl    rl    rl    rl    rl   rl   M   rl   rl   rl   rl   rl   rl
~"":"":~"":"":"":~"":~"":~~~~~..::::"":..::::"":"":"":"":"":"":"":"":"":"":"":"":"":"":..::::                                                                                                                                     0'1 0"\0"\        0"\0'1      0"\0'\0"\0'\0'\0'1            0"\ 0'1 C'I 0'1
mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                                                                                                                v)v)v)u)v)u)u)u)u)u)uiuiv)u)u)
NNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNN
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                                                                                                ~-u)'-u)'~ifl..-u)'-u)'-u)'-u)'-U).-U).ifl..~~~




U")U")U")U")U")U")U")U")                       U")U")U")U")U")U")                      U")U")     U")U")U")U")U")                     U")U")U")U")U")U")U")U")U")U")U")U")U")

oooooooooooooo..-i..-i..-f..-f..-iOOOOOOOOOOOOOOO




                                                                                                  t      t     t          t     t     ttttttttt                                                        t     t      t     t
                                                                                                   00000                o 0 0 0 0 0 0 0 0 o 0 0 0
                                                                                                  ..c ..c ..c ...c ..c ..c...c...c...c..c:..c..c..c..c ..c ..c ..c ..c
                                                                                                  VlV'lVlV'lVl                        VlVlVlVlV'lVlVlVlVl                                              VI Vl Vl Vl
                                                                                                  loinLn
                                                                                                  ....• ....• ....•                   ...............
                                                                                                                                      lnlnin                                                           0000
                                                                                                                                                                                                       MMMM
                                                                                                   v v                                                                                                 U     U       U     U
                                                                                                  ~ ~
                                                                                                  CO     CO
                                                                                                                                                                                                       ~ro ~ro      ~"~

                                                                                                                                                                                                                     ro    ro
                                                                                                  a:: a:                                                                                               0:0::0:0:
                                                                                                   c: c: ccc              CCC        CCC          C "~ c CCC             c
                                                                                                  Oro   "Cij Oro Oro Oro Oro Oro Oro Oro 'ro Oro Oro ro 'ro 'ro Oro 'ro Oro
                                                                                                  .s::. .s::. ..c..c..c..c..c..c..c..c..c.c..c:..c          ..c ..c ..c ..c
                                                                                                  U     U      UUUUUUUUUUUU                                                                            UUUU
                                                       Case:20-02045-jwb                                                          Doc #:1 Filed: 06/11/2020                                                                                                               Page 22 of 112




       c c                   c c c c c   c c c c c c c c c c c c c c c c c c c                                                                                                                       c            c c                    c c c                          c c              c         c c c c c                                               c c c c c c c
       rn       rn           rn    rn   rn
                                         rn  rn
                                             rn rn  rn  rn
                                                        rn  rn  rn  rn  rn  rn  rn  rn  rn  rn  rn  rn rn  rn  rn                                                                                    rn           rn         rn          rn        rn         rn     rn        rn        rn        rn        rn
        u u                                                                                                                                                                                                                                                                                                            rn        rn        rn              rn rn  rn rn  rn
       .;: .~
                              u u u u
                             .;: .~ .~ .~
                                         u u
                                        .;:     u u
                                            .~ .;:
                                                        u
                                                        u u
                                                   .;: .;:
                                                       .;:
                                                                u u u
                                                           .;: .~           u u
                                                                   .;: .;: .;:      u u
                                                                               .;: .~       u u u u u u
                                                                                       .;: .;: .;: .~ .;: .;: .;:                                                                                   .!'!       u u .!'! u u u u
                                                                                                                                                                                                              .~ .;:    .;: .;: .;:  u u
                                                                                                                                                                                                                                    .;:      u u u u
                                                                                                                                                                                                                                        .;: .;: .;: .;:
                                                                                                                                                                                                                     Qj Q) Q) Q) .~ Q) Q) Q) Q) .~ Q)
                                                                                                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                                                                                                                                          .~ .!'!
                                                                                                                                                                                                                                                                                                                                                                  u u u u u
                                                                                                                                                                                                                                                                                                                                                                        .;: .;: .;:               '" '"
        Q)                    Q)     Q)  Q)     Q)  Q)  Q)  Q)      Q)  Q)  Q)  Q)      Q)  Q)  Q)     Q)  Q)  Q)                                                                                    Qj           Q)                                                                                                                                          Qj .~ .~ Q) Q) Q)
       E E                   E E E E E E E E E E E E E E E E E E E E E E E E                                                                                                                         E         E  E  E E E E E E E E E E E                                                                                                                 E E E E E E E
       <t     <t             <t   <t    <t   <t        <t    <t       <t    <t   <t    <t   <t        <t   <t      <t   <t   <t   <t          <t      <t      <t    <t   <t     <t      <t          <t        <t         <t          <t            <t        <t     <t      <t       <t            <t    <t        <t            <t        <t          <t     <t     <t        <t       <t     <t     <t




                                                                                                                                                                                                                                                                                                                                                       o  1.1)00O't000 1.1)
                                                                                                                                                                                                                                                                                                                                                       r--.M~OOQ)())('(')
                                                                                                                                                                                                                                                                                                                                                       o)NouiNu10
                                                                                                                                                                                                                                                                                                                                                       rlN).q               •..... NlI1W
                                                                                                                                                                                                                                                                                                                                                       V). V}        '(/"). V). V). '(/"). V).




                             ~~~~~~~~~~~~~~~~~~~~~~~~~
                             0000000000000000000000000
                                                                                                                                                                                                                                                                                                                                                       O"IO'IIf)OOONm
                                                                                                                                                                                                                                                                                                                                                       N"II..DM  •..••.O'IMN
                             ~~mMMMMMMMmmmmMmmmmMmMMmm
                             ~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                                                                                                                                                                                                 mq:C)~N"":ci
                                                                                                                                                                                                                                                                                                                                                       M\oOOMNMo;;;t
                                                                                                                                                                                                                                                                                                                                                       V).    V).    V).       V).    V).     1.fl. '(/).




                                                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                     M

                                                                                                                                                                                                                                                                                                                                                                                                    '0
                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                    .n




 rn         0
 M           M                                                                                                                                                                                              ...-{rlrlrlMrl                                                                                                                            .-4rlrlrlNMrl




 rn         0                                                                                                                                                                                                                                                                                                                                                                                        x
 M          M                                                                                                                                                                                                                                                                                                                                         rlrlrl                         Nrl..o
                                                                                                                                                                                                                                                                                                                                                                                                     o




                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                              N                                                                                                              -'a.
                                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                                                -0           0
                                                                                                                                                                                                                                              '0                          -'a.
                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                       -'a.
                                                                                                                                                                                                                         " -'a.
                                                                                                                                                                                                                             "                ~                           0                                                                     t:           0
                                                                                                                                                                                                                                                                                                                                                             M
                                                                                                                                                                                                                                                                                                                                                                    -'a.
                                                                                                                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                       0          0
                                                                                                                                                                                                                                              '~"
                                                                                                                                                                                                                                                                          M
                                                                                                                                                                                                                                                                                                                                                 '"
                                                                                                                                                                                                                                                                                                                                                 a.          '"
                                                                                                                                                                                                                                                                                                                                                             N      0
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                       M
                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                  M                                  " Q)>-
                                                                                                                                                                                                                                                                   -'a.                                                                          ~
                                                                                                                                                                                                                                                                                                                                                0..
                                                                                                                                                                                                                                                                                                                                                              X
                                                                                                                                                                                                                                                                                                                                                             00     0
                                                                                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                             -'a.
                                                                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                               Q)
                                                                                                                                                                                                                                               C                   0""
                                                                                                                                                                                                                                                                                                         00
                                                                                                                                                                                                                                                                                                         C
                                                                                                                                                                                                                                                                                                        .;:                                      ~           M
                                                                                                                                                                                                                                                                                                                                                                    -0                       0
                                                                                                                                                                                                                                                                                                                                                                                                    -'a.
                                                                                                                                                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                       M
                                                                                                                                                                                                                                  M
                                                                                                                                                                                                                                  M           ~
                                                                                                                                                                                                                                                                   0 Qj
                                                                                                                                                                                                                                                                   M
                                                                                                                                                                                                                                                                           >                             a.                            Qj       .E            E c
                                                                                                                                                                                                                                                                                                                                                              E :J
                                                                                                                                                                                                                                                                                                                                                                                             '"
                                                                                                                                                                                                                                                                                                                                                                                             -0
                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                       q q                     Q)                         .~                            VI                             >
                                                                                                                                                                                                                                                                                                                                                ~            N 0                     -'a.
                                                                                                                                                                                                                                                                                                                                                                                       "      rn
                                                                                                                                                                                                                                                                                                                                                                                             0..    0
                                                                                                                                                                                                                                              OC                   (i;
                                                                                                                                                                                                                                                                                                                             X         0                         a::                 0              M

                                                                                                                                                                                                                       ~ ~                     Q)
                                                                                                                                                                                                                                                                          VI
                                                                                                                                                                                                                                                                   -l:: 1::
                                                                                                                                                                                                                                                                                    -0
                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                        ·0
                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                                            CD
                                                                                                                                                                                                                                                                                                                                      U
                                                                                                                                                                                                                                                                                                                                       Q)       U'"          .S! 0
                                                                                                                                                                                                                                                                                                                                                             .n rn
                                                                                                                                                                                                                                                                                                                                                                                     M       >-
                                                                                                                                                                                                                                                                                                                                                                                             -'u
                                                                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                                                                                                    Q)

                                                                                                                                                                                                           -'a.
                                                                                                                                                                                                             "         ~ ~~                                                                                                 Q)        -0
                                                                                                                                                                                                                                                                                                                                     i>:
                                                                                                                                                                                                                                                                                                                                                             '"     0
                                                                                                                                                                                                                                                                                                                                                                                     -0
                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                             ~'" E'" 3: .;:c
                                                                                                                                                                                                                                                                                    :J                                                                                                       :;;
                                                                                                                                                                                                           0                                  -0                                    0         00        C
                                                                                                                                                                                                                                                                                                        Q)
                                                                                                                                                                                                                                                                                                                  >-         00 .~ Q)                        a.            -'a.
                                                                                                                                                                                                                                                                                                                                                                             "        '"
                                                                                                                                                                                                                                                                                                                                                                                     0..     VI     UJ
                                                                                                                                                                                                           0            Q)         Q)
                                                                                                                                                                                                                                              c                                                         a. ("                (" .n; a.                       E      E      0
                                                                                                                                                                                                           M
                                                                                                                                                                                                                       B B                              '"
                                                                                                                                                                                                                                                        N          Q)     VI
                                                                                                                                                                                                                                                                         a.                             0 <.!l              B ..c:  .9-
                                                                                                                                                                                                                                                                                                                                                             8 E ~         M                 00-0


                                                                                                                                                                                                                                                                                                                                                             ~ ~ u:c'"
                                                                                                                                                                                                                                               0                                                                                                                                             C n;
                                                                                                                                                                                                                                                        q .~ :;:
                     ~                                                                                                                                                                                                                                           ~ ~ Qj
                                                                                                                                                                                                                                              CD                                                           Q)
                                                                                                                                                                                                                                                                                                                                    Vi                              N                        ·N
                     '"                                                                                                                                                                                    -'0"         '"
                                                                                                                                                                                                                        00
                                                                                                                                                                                                                                   rn
                                                                                                                                                                                                                                  .~          Q)        .t: .t:                     0
                                                                                                                                                                                                                                                                                              VI
                                                                                                                                                                                                                                                                                                        E Q)
                                                                                                                                                                                                                                                                                                           >                VI  U                                          C
                                                                                                                                                                                                                                                                                                                                                                                             ·c CD


                                                                                                                                                                                                                  ~ :g<{ Uoo~ ·c Vi ~ ;§ 1::
                      QI                                                                                                                                                                                                                                OO..c:      -'a.
                                                                                                                                                                                                                                                                      " C. C. ~                         :J                                                                                          Z
                                                                                                                                                                                                                       :::;                                        u      u                                                                                                          0
                     "'v"                                                                                                                                                                                  I
                                                                                                                                                                                                            0
                                                                                                                                                                                                                       -0
                                                                                                                                                                                                                                  ...J
                                                                                                                                                                                                                                  -0
                                                                                                                                                                                                                                                        C
                                                                                                                                                                                                                                                                a         VI
                                                                                                                                                                                                                                                                                              OJ                  OJ
                                                                                                                                                                                                                                                                                                                                                      0      VI     VI      :J       to::    :.'bo
                       t'!                                                                                                                                                                                         ~                          VI
                                                                                                                                                                                                                                             !'l                          C
                                                                                                                                                                                                                                                                                                                                                                                             (5     UJ

                                                                                                                                                                                                                                                    ~ Z Z Z '"~~ Ba. Ba.
                                                                                                                                                                                                                        OJ         OJ                                                                                                                                      CD         :J
                     In
                      ~                                                                                                                                                                                    ~ E E '"        ~ ·in .;:a. ~
                                                                                                                                                                                                                                       '" ;:: .~        f--               0         C
                                                                                                                                                                                                                                                                                                                            0         0         0                           u        CD
                                                                                                                                                                                                                                                                                                                                                                                             ~      Z
                                                                                                                                                                                                            '" ~           '" c               OJ         OJ                      ·E           OJ                                                      OJ                             n;      OJ   '"u


                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                                                             VI

                                                                                                                                                                                                                                          -'.!'!" ..c:~ tiD tiD tiD ~
                                                                                                                                                                                                                                                                                                                                                                    VI
                      QI
                                    :"; ...J <D...J               •....                                         •....                                                                                       >-    E   ;::
                                                                                                                                                                                                                       0   E           C                                            VI                  Qi                  OJ
                                                                                                                                                                                                                                                                                                                                                                                               " .~
                                                                                                                                                                                                                                                                                                                                                                                             -'U
                                  ~ ~                                                 rn                                                                                                                                                                                                                                              QI        QI                                   :J
                                                                               N       <t
                                                                                                 '"    N                                                   •....                             •....         .n~                                                           ..c: {3
                                                                                                                                                                                                            o ~ ~ !'l ":' ·c 2t=
                                                                           M                   <D
<t
a::         '"5
                        M
                     2: ...J
                     Vi ::J ::J ::J ::J ::J ::J   '"              ~        a:: a:: a:: a:: a:: a:: a:: N rn ...J
                                                                           ::J ::J ::J ::J ::J ::J ::J ...J      ""                    '"          <D
                                                                                                                                                           :::l a::
                                                                                                                                                                   rn
                                                                                                                                                                     ""a::    '"5    <D
                                                                                                                                                                                     a:: a::                                  x        2                             e            t'!                                                                        u                       00
                                                                                                                                                                                                                                                                                                                                                                                      c t'!
...J                                                                                                        :::l ...J                  ...J
                                                                                                                                       ...J
                                                                                                                                                   ...J
                                                                                                                                                   ...J         ...J ...J            ...J    ...J
                                                                                                                                                                                                           ""
                                                                                                                                                                                                                       0..::J     0..     z <t '" '" '"
                                                                                                                                                                                                                                              VI        UJ               ~ ~
                                                                                                                                                                                                                                                                          UJU
                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                              VI                            UJ        UJ        UJ    CD
                                                                                                                                                                                                                                                                                                                                                                           OJ
                                                                                                                                                                                                                                                                                                                                                                           U         :::; co W      '"
                                                                                    Case:20-02045-jwb                                                       Doc #:1 Filed: 06/11/2020       Page 23 of 112




                                                                                                                                        '"
                                                                                                                                        rl

                                                                                                                                        N
                                                                                                                                        00
                                                                                                                                        M
                                                                                                                                        rl-
                                                                                                                                       1.11-




     C         C        C         C         C
     '" .~'" '" '" '"
     U         U        U         U         U
                                                        QI
                                                        U
                                                        C
                                                                   QI
                                                                   U
                                                                   C
                                                                              QI
                                                                              U
                                                                              C
                                                                                             QI
                                                                                             U
                                                                                             C
                                                                                                           ~
                                                                                                           C
                                                                                                                         QI
                                                                                                                         U
                                                                                                                         C
                                                                                                                                  QI
                                                                                                                                  U
                                                                                                                                  C
 'C                 'C        'C        'C
     QI                 QI        QI        QI      ,~
                                                       ~ Qi               ,~                ,~        ,~                ,~       ,~


     E E E E E Qi                                               QI                         Qi         Qi               Qi Qi
 <l: <l: <l: <l: <l:
                                                    '" '" '"                               '" '"                        '" '"

                                                                                                                                                                            0
                                                                                                                                                                            0
                                                                                                                                        <t
                                                                                                                                               ~                            0
                                                                                                                                                 '"'"
                                                                                                                                        rl                          0               0
                                                    0
 ;::!      LJ1      U'\
                              "         I'                    0          0                 0          0                0         0
                                                                                                                                       0
                                                                                                                                                                    \D
                                                                                                                                                                            S       "?

            '"oirl Mo'"
           Nl       M         0                               q           U'\              0          U'\
                                                                                                                        '0 '0                  N
 0 0 0 <i                                                     <.0        rl                0                                           N       00
                                                                                                                                                    I'
                                                                                                                                                    (V\
                                                                                                                                                                    I'
                                                                                                                                                                    N               "
                                                                                                                                                                                    N

                                                                                                                                       .-.
                                                                                                      I'                rl       <T    0
   <D \D rl                                                   <t                                                                                    <.0
                                                                                                                                                                    '"
                                                                                                                                               M
                                                                                                                       ~~
 N                                                                       Nl                rl         rl                                                                            0

                                                                                                                                               ~ ",-
 <f}                          <f>       VJ.        ~<f}                                              VJ.
                                                                         '"                '"
           <f}     '"                                                                                                                                               rl-             N-
                                                                                                                                       rl
                                                                                                                                                    1.fl-           1.fl-           1.fl-
                                                                                                                                       <f}

                                                                                                                                                                            1.fl-




                                                                                                                                       M       -0
                                                                                                                                                                                    "'iii
                              <t                                                                                                       0
 M
 N
 0 0 0
           M
           N
                    M
                    N         rl
                                        CD
                                        00
                                                   0
                                                   q q q
                                                              0          0                 0
                                                                                           q q
                                                                                                     0                 0
                                                                                                                       q q
                                                                                                                                 0
                                                                                                                                       cO      2    "'iii           N               B
                              <Xi       oi         m          M          rl                0
                                                                                                      '"
                                                                                                                                       CD
                                                                                                                                               '"   '0                              -0

                                                                                                                       ~~'"
 <t <t              <t       N I'                  N          N          N                 N         M
                                                                                                                       M
                                                                                                                                       rl      C
                                                                                                                                                    I-
                                                                                                                                                                    0                C
                                                                                                                                               0
 <f}                         1.fl-1.fl-
                                                                                                                                       <D
                                                                                                                                                                                    19'"
           <f}     '"                              '"         <f}
                                                                         1.fl-             "'1.11-
                                                                                                                                       1.fl-
                                                                                                                                               a

                                                                                                                                                     on                      on
                                                                                                                                                    ,!!!     c              ,!!!
                                                                                                                                                    a.       0
                                                                                                                                                            :;::;           a.
                                                                                                                                                                            a.
                                                                                                                                                     a.
 '"
 0         '" '"                '"
                              U'\

                              0 0 <i
                                       N
                                                   U'\
                                                              N
                                                                         '"                U'\

                                                                                           0 0
                                                                                                     U'\
                                                                                                                       '"0 0
                                                                                                                           '"                        ::J
                                                                                                                                                    Vl
                                                                                                                                                             nl
                                                                                                                                                            -0
                                                                                                                                                                    Eu       ~
                                                                                                                                                     u      '3   ro
                                                                                                                                                             0' ••..
                                                                                                                                                                             QI

                                                                                                                                                    :£      ::J             :E0
                                                                                                                                                    U




           rl      rl                              <t         rl         rl




          0        0
          0
               S
          .•.. .•..
           rl

           0        0                             <T          rl         rl
           X        X
           0        0
          _o       _o
          rl




 ~         ~        ~         ~        U"1
...o....o..o..odr"lN..-t
rl        rl                 rl




                                                                                   0
                                                                                   ..._
                                                                                   rl

                                                                                    ;:                                          QI

                                                    ro
                                                   QI
                                                                                   ~                           E
                                                                                                               <.0
                                                                                                                              'B
                                                                                                                                0
                                                   ::J        QI
                                                                                                  -"a.                        _o
                                                 co u                              '§             0              c
                                                  QI          QI
                                                                                    a.
                                                                                    E
                                                                                                  rl
                                                                                                                'Vi
                                                                                                                 QI
                                                                                                                              E
                                                                                                                              <.0
                                                  ""
                                                  c           ""
                                                              c                    0                 on        a:
                             -"a.                .~ .~                             U              ..c                          c
                             0                                          -"a.        ~             tD ,S
                                                                                                      ""                      'Vi
                             M                   Vl          Vl                                      c         -0               QI

                             -5i
                                                                        0
                                                                                   u
                                                                                    ::J
                                                                                                  ~              c
                                                                                                                              '"""c
                                                    ""        ""        <.0
                                                                                   ~
                                                 -"'"
                                                             U'\                                                0
-"a.                         «=                                                    ..c
                                                                                                  ,<:::        CD
0                            .?:                  0          -'0"        on
                                                                         a.                       <D             QI           '6
0
rl
          0
             ~ -'"a. -'' -0
            " -"a.
          -'a.
                   0
                         -' ;:: ::J""
                             on
                                       0-0
                                                              C          QI
                                                                                   QI
                                                                                                     ~ 't~
                                                                                                     <lJ
                                                                                                                               C
                                                                                                                               0
                                                                                                                              CD
QI
          0     a  0 c       u     :0                                                             .!!!'::J
 '" ~ c ~'" 3( g '" '" '";:
QD                                                                                                                            "'iii
          rl       rl
                             ""::J     rl         '"
                                                                                                  I            Vl
UJ
                                       on        CD          CD
                                                                        1.9                       -0           "'iii           ~
-0           W
"'iii '§ ->! x u
                   0
                         ~ u::                                                     0
                                                                                                  'iii
                                                                                                                               QI
                                                                                                                               >
          '" ~ '":v 5 ::;) '" ,S
                                                                                                                on
                                                                        rl
                                                                                                  eX;           ::J           'c
                                                                                                  cl: a:
CD        1.9      U-                                                                                                         ::;)
                                                  u          u          u
 on        on
                 c _g
                   on
                                    '"                                                                          ~ ~
t; :s; ~ -'C:'" ~ :v -':v -':v ;:
u          u                                                 0          0
                                                                                   I-
                                                                                                  -0                   QI
                                                                                          on
                                                                                                                ~ ~
                                                                                                               .:£ ~
                                                                                                   C
                                                                                          a.
w'" w'" w'" z
                             0                                                     0
                                                                                                                   _o .:£
                     ::J _3 _3         QI                                                          0
                                   u::                                                    ;::
                '" -'                                                                             CD
                                    Case:20-02045-jwb                   Doc #:1 Filed: 06/11/2020                   Page 24 of 112

 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   UNITED BANK                                    Describe debtor's property that is subject to a lien                 $590,969.60                       $0.00
       Creditor's Name                                INTIAL PRACTICE LOAN - PERSONAL
       900 EAST PARIS AVENUE                          GUARANTEE
       SE
       GRAND RAPIDS, MI 49546
       Creditor's mailing address                     Describe the lien
                                                      BUSINESS LOAN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/19/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9081
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   UNITED BANK                                    Describe debtor's property that is subject to a lien                   $74,792.19                      $0.00
       Creditor's Name                                LINE OF CREDIT - PERSONAL GUARANTEE
       900 EAST PARIS AVENUE
       SE
       GRAND RAPIDS, MI 49546
       Creditor's mailing address                     Describe the lien
                                                      BUSINESS LOAN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/19/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9111
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case:20-02045-jwb                  Doc #:1 Filed: 06/11/2020                    Page 25 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    US ATTORNEY'S OFFICE                          Describe debtor's property that is subject to a lien                           $0.00         $0.00
        Creditor's Name                               FOR NOTICE PURPOSES
        WESTERN DISTRICT OF
        MICHIGAN
        BANKRUPTCY SECTION
        PO BOX 208
        GRAND RAPIDS, MI
        49501-0208
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        US SMALL BUSINESS
 2.4                                                  Describe debtor's property that is subject to a lien                           $0.00         $0.00
        ADMIN (SBA)
        Creditor's Name                               FOR NOTICE PURPOSES
        MICHIGAN DISTRICT
        OFFICE
        477 MICHIGAN AVENUE
        SUITE 515, MCNAMARA
        BLDG
        DETROIT, MI 48226
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $665,761.79

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020                    Page 26 of 112

 Debtor       Lidral Orthodontics, PLLC                                                         Case number (if known)
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        DANIEL R. KUBIAK
        MIKA MEYERS                                                                                       Line   2.1                                   9081
        900 MONROE AVE NW
        GRAND RAPIDS, MI 49503

        DANIEL R. KUBIAK
        MIKA MEYERS                                                                                       Line   2.2
        900 MONROE AVE NW
        GRAND RAPIDS, MI 49503




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 27 of 112

 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown            Unknown
           Alcala, Sara                                              Check all that apply.
           12066 Pine Cove Dr                                           Contingent
           Rockford, MI 49341                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown            Unknown
           Allen, Lisa                                               Check all that apply.
           4651 Hidden Highland Dr NE                                   Contingent
           Rockford, MI 49341                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   23872                                 Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 28 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Alvarez, Lisa Marie                                        Check all that apply.
          6838 Fox Meadows NE                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Anderson, Michael                                          Check all that apply.
          14155 Algoma Ave                                              Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Annese, Alexandra                                          Check all that apply.
          820 Rolling Creek                                             Contingent
          Lowell, MI 49321                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Banks, Richard                                             Check all that apply.
          5707 Kies                                                     Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 29 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Barcume, Troy                                              Check all that apply.
          923 Bjornson St.                                              Contingent
          Big Rapids, MI 49307                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bayink, Michelle                                           Check all that apply.
          9311 Bay Harbor                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bedard, Sarah                                              Check all that apply.
          3963 Denali Dr                                                Contingent
          Hudsonville, MI 49426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Behrenwald, Christine                                      Check all that apply.
          316 Daylily Dr                                                Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 30 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Besser, Dan                                                Check all that apply.
          3261 Eastern NE                                               Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bishop, Abigail                                            Check all that apply.
          985 E. Beltline Ave NE                                        Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bissell, Laurie                                            Check all that apply.
          7897 Silver Hills                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Blakeslee, Rachel                                          Check all that apply.
          8347 Cowan Lk Dr NE                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 31 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Booth, Benjamin                                            Check all that apply.
          5591 Coit Ave NE                                              Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bosscher, Erica                                            Check all that apply.
          6215 Kuttshill                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Boyd, Jamison                                              Check all that apply.
          3552 Keswick                                                  Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bray, Charles                                              Check all that apply.
          9591 Arrowcrest 49341                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 32 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Brewer, Amanda                                             Check all that apply.
          12023 Russell Ridge                                           Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bricker, Meredith                                          Check all that apply.
          6675 Twins Springs Ct                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Bristol, Kimberly                                          Check all that apply.
          4994 Castle Hill Ct                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Brown, Michelle                                            Check all that apply.
          6367 Gran Via Dr. NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 33 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Burns, Jeffrey                                             Check all that apply.
          3493 Knollwood                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Campbell, Jeffrey                                          Check all that apply.
          6081 Brianna Way                                              Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Carlson, Michael                                           Check all that apply.
          6440 Fox Run                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Castillo, Judith                                           Check all that apply.
          6039 Coan Rd                                                  Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 34 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cavasin, Kelly                                             Check all that apply.
          7852 Ella Terrace Dr NE                                       Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cilek, Steve                                               Check all that apply.
          8415 Je-Ne-Be                                                 Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cone, Shannon                                              Check all that apply.
          15750 Keller Ave                                              Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cowin, Michael                                             Check all that apply.
          7880 Peterson                                                 Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 35 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Crater, Tricia                                             Check all that apply.
          2041 West 120th St                                            Contingent
          Grant, MI 49327                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cruden, John                                               Check all that apply.
          6492 Foxtail Meadows                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Culver, Melissa                                            Check all that apply.
          21423 Kristen Blvd                                            Contingent
          Pierson, MI 49339                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Cummings, Brian                                            Check all that apply.
          11700 Crystal Ridge Dr                                        Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 36 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dahlquist, Brian                                           Check all that apply.
          10434 Shaner Ave                                              Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Davison, Nichole                                           Check all that apply.
          1230 Buth Dr NE                                               Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dawson, Beth                                               Check all that apply.
          7221 Loma Linda Ct NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          DeBruine, Randall                                          Check all that apply.
          2999 Cooks Creek Dr NE                                        Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 37 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dekraker, Diane                                            Check all that apply.
          10593 Edgerton Ave NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          DelVescovo, Christina                                      Check all that apply.
          555 7th St NW Apt 407C                                        Contingent
          Grand Rapids, MI 49504                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          DeMan, Christy                                             Check all that apply.
          9444 Courtland                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          DeNardo, Colleen                                           Check all that apply.
          7167 Tramore Ct NE                                            Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 38 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Derby, Jessica                                             Check all that apply.
          4111 Arthur ST. E                                             Contingent
          Coopersville, MI 49404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dikeman, Andrew                                            Check all that apply.
          8755 Camelot                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dornan, Brenda                                             Check all that apply.
          6089 Egypt Forrest                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Drehs, Roger                                               Check all that apply.
          3295 Park Ridge Lane NE                                       Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 12 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 39 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Duvall, Patrick                                            Check all that apply.
          6845 Woodhills Dr                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Dyga, Nicholas                                             Check all that apply.
          1237 Colorado Ave SE                                          Contingent
          Grand Rapids, MI 49506                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Earnest, Sarah                                             Check all that apply.
          11726 Echo Ridge Dr                                           Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Edgeington (Ellison), Miranda                              Check all that apply.
          9584 Fletcher Road                                            Contingent
          Greenville, MI 48838                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 40 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Eudy, Terri                                                Check all that apply.
          8009 Courtland Dr Ne                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Evans, Lawrence                                            Check all that apply.
          8914 Howard City Edmore Rd                                    Contingent
          Lakeview, MI 48850                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Falatic, Nicole                                            Check all that apply.
          153 Glane Eagle                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Feldkamp, James                                            Check all that apply.
          9429 Stone View Dr NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 14 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 41 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Ferwerda, Holly                                            Check all that apply.
          5376 Harvest Moon Ct                                          Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Fifield, Jackie                                            Check all that apply.
          333 Lantern Dr NW                                             Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Fisk, Felicia                                              Check all that apply.
          640 22 Mile Rd NE                                             Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Fleet, Sue                                                 Check all that apply.
          7612 20 Mile Rd                                               Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 15 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 42 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Fountain, Mary                                             Check all that apply.
          440 Summit Ave                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Franz, Alexander                                           Check all that apply.
          10870 Green Timbers St.                                       Contingent
          Greenville, MI 48838                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Fries, Peter                                               Check all that apply.
          7363 96th Street                                              Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Gale, Jay                                                  Check all that apply.
          17055 Uncle Willie                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 16 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 43 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Gilding, Sara                                              Check all that apply.
          6936 Myers View Court                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Gill, Nic                                                  Check all that apply.
          600 10 Mile Rd                                                Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Glover, Sue & Greg                                         Check all that apply.
          236 Arbor Dr                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Gorney, Joe                                                Check all that apply.
          8700 Pleasant Meadows                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 17 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 44 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Grant, Edward                                              Check all that apply.
          9230 Marabella Dr NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Grice, Elizabeth                                           Check all that apply.
          2898 Indian Lakes Rd                                          Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Grinnell, Denise                                           Check all that apply.
          7020 Fox Meadow DR NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Grove, Troy and Sarah                                      Check all that apply.
          602 Silver Birch                                              Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 18 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 45 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hallman, Michelle                                          Check all that apply.
          9544 128th St                                                 Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hammer, Bill                                               Check all that apply.
          17575 McPhail                                                 Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hanes, Joshua                                              Check all that apply.
          4926 15 Mile Rd NE                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hanson, John                                               Check all that apply.
          3369 Blue Water Pine Dr NE                                    Contingent
          Grand Rapids, MI 49535                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 19 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 46 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Harkness, Kimberly                                         Check all that apply.
          8924 Loveless Dr.                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Helton, Treverlyn                                          Check all that apply.
          10445 Walander NE                                             Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hendee, Heather                                            Check all that apply.
          4415 21 Mile Rd                                               Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hendges, Rick                                              Check all that apply.
          23075 Keneaville Rd                                           Contingent
          Pierson, MI 49339                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 20 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 47 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Herrington, Angela                                         Check all that apply.
          5115 Shinnecok Hills Dr NW                                    Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hess, Jenna                                                Check all that apply.
          6727 Wildwood Lane                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hill, Carrie                                               Check all that apply.
          4669 Woodvalley Ct NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hill, William                                              Check all that apply.
          4669 Woodvalley Ct NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 21 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 48 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Himmelspach, Jake                                          Check all that apply.
          316 Summitt Ave                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Huffman, Andy                                              Check all that apply.
          1658 N Bay Dr                                                 Contingent
          Hudsonville, MI 49426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hull, Brian                                                Check all that apply.
          2244 Broken Arrow St                                          Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Hulliberger, Reba                                          Check all that apply.
          11871 New Costa                                               Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 22 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 49 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Jacobson, Charles                                          Check all that apply.
          7877 Squires Ct. NE                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Jakiemiec, Jim                                             Check all that apply.
          7170 Concolor Drive                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Janssens, Kyle                                             Check all that apply.
          5270 Surf Dr                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Johnson, Jana                                              Check all that apply.
          11841 Summit NE                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 23 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 50 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Johnson, Jasmin                                            Check all that apply.
          304 Lewis                                                     Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Johnston, Ashley                                           Check all that apply.
          1114 Griswold St SE                                           Contingent
          Grand Rapids, MI 49507                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Jones, Amanda                                              Check all that apply.
          7978 Sequoya Trail                                            Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Karas, April                                               Check all that apply.
          8276 Tartan Way NE                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 24 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 51 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Karulf, Matthew                                            Check all that apply.
          2510 Shears Crossings Ct NE                                   Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Kasper, Mary Ruth                                          Check all that apply.
          6745 Fox Run                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Keller, Amanda                                             Check all that apply.
          6700 Pleasant View St NE                                      Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Kendall, Matthew                                           Check all that apply.
          16276 Northland Dr                                            Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 25 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 52 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Khan, Jeaul                                                Check all that apply.
          1135 Carrier Creek Blvd NE                                    Contingent
          Grand Rapids, MI 49504                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Knapp, Phil                                                Check all that apply.
          2583 13 Mile Road                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Knowles, Kathryn                                           Check all that apply.
          3590 Jacobs Corner                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Kramer, Amy                                                Check all that apply.
          7395 10 Mile Rd                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 26 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 53 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Krueger, Carolyn                                           Check all that apply.
          10115 Seven Mile Rd                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Kuzma, Matthew                                             Check all that apply.
          4668 Hidden Highland Dr                                       Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Lamoreaux, Meranda                                         Check all that apply.
          12334 Plantation Ct                                           Contingent
          Belding, MI 48809                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Landis, Kate                                               Check all that apply.
          612 Highlander Dr                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 27 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 54 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Leasher, Larry                                             Check all that apply.
          5881 13 Mile Road                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          LeBlanc, Kerrie                                            Check all that apply.
          135 Kara Ct                                                   Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Lefferts, Randy                                            Check all that apply.
          153 Waxwing Ct                                                Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Lewis, Mispar                                              Check all that apply.
          3127 Royal hanna Dr Ne                                        Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 28 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 55 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      Unknown
          Lewis, Richard                                             Check all that apply.
          9423 East 56th St                                             Contingent
          Newaygo, MI 49337                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $267,708.00    $267,708.00
          ANDREW C. LIDRAL                                           Check all that apply.
          6269 Hazelgreen Dr. N.E.                                      Contingent
          ROCKFORD, MI 49341-7797                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     $240,000.00 UNPAID SALARY
          2019-2020                                                  $27,708.00 UNREIMBURSED EXPENSES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      Unknown
          Linebaugh, Jeremy                                          Check all that apply.
          9804 Coyote Trail Dr                                          Contingent
          Belding, MI 48809                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      Unknown
          Litzan, Steve                                              Check all that apply.
          2259 Tradition Ne                                             Contingent
          Grand Rapids, MI 49505                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 56 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Liu, Jayna                                                 Check all that apply.
          4100 Cannon Hills Ct                                          Contingent
          ADA, MI 49301                                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Lumley, Samatha                                            Check all that apply.
          9615 10 Mile Rd                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          MacLachlan, Duncan                                         Check all that apply.
          6914 Verde Vista Dr                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Malek, Vanessa                                             Check all that apply.
          6510 Egypt Valley                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 30 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 57 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Mangione, Gregory                                          Check all that apply.
          7205 Rolling Highland Ct NE                                   Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Marcero, Traci                                             Check all that apply.
          273 West Divison NE                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Marshal, Angie                                             Check all that apply.
          12135 Ritchie                                                 Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Martin, Krista                                             Check all that apply.
          10439 Holland Lake Rd                                         Contingent
          Greenville, MI 48838                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 31 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 58 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          May, Suzanne                                               Check all that apply.
          324 Creekside Dr                                              Contingent
          Coopersville, MI 49404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          McCrumb Jr., Thomas                                        Check all that apply.
          313 #7 Clark St.                                              Contingent
          Lakeview, MI 48850                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          McCrumb, Madison                                           Check all that apply.
          935 Harrison Ct                                               Contingent
          Lansing, MI 48917                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          McInnis, Lori                                              Check all that apply.
          1770 15 Mile Rd                                               Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 32 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 59 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          McKee, Sandra                                              Check all that apply.
          7166 Larned                                                   Contingent
          Belding, MI 48809                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          McWilliams, Michael                                        Check all that apply.
          82 W Prospect St                                              Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Melendez, Melissa                                          Check all that apply.
          9530 Summit Ave                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Mooney, Michelle                                           Check all that apply.
          7717 95th Ave                                                 Contingent
          Evart, MI 49631                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 33 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 60 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Murray, Molly                                              Check all that apply.
          10926 Wellington Dr NE                                        Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Nagel, Beth                                                Check all that apply.
          9299 Pheasant Trail NE                                        Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Nelson, Peter                                              Check all that apply.
          868 Parkway Dr NE                                             Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Neumann, Tim                                               Check all that apply.
          6850 Peninsula Ct                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 34 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 61 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Newell, Nancy                                              Check all that apply.
          14811 Mann Rd                                                 Contingent
          Hickory Corners, MI 49060                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Nowak, Angelene                                            Check all that apply.
          7564 Las Palmas                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Nowak, Bethany                                             Check all that apply.
          7259 Old Hickory                                              Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Okoroafo-Mollo, Cymone                                     Check all that apply.
          8365 Ramsdale Dr                                              Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 35 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 62 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Orchard, Lisa                                              Check all that apply.
          11223 Becker Creek Ct                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Oren, Sara                                                 Check all that apply.
          7800 9 Mile Rd                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Ostoin, Linda                                              Check all that apply.
          6597 Foxtail Meadows Dr NE                                    Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Patin, April                                               Check all that apply.
          5322 Grosvenor                                                Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 36 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 63 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Patin, Nicholas & Rebecca                                  Check all that apply.
          7038 Shalimar Dr                                              Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Paulen, Andrew                                             Check all that apply.
          20526 W. Kendaville                                           Contingent
          Pierson, MI 49339                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Pearcy, Shelly                                             Check all that apply.
          11315 Greenwich Dr NE                                         Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Peck, Tara                                                 Check all that apply.
          3030 12 Mile Rd NE                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 37 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 64 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Perry, Amber                                               Check all that apply.
          6055 Meadowlark St                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Phillips, Cathie                                           Check all that apply.
          301 Norwood St                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Pienta, Catherine                                          Check all that apply.
          11701 Ridge Water Dr                                          Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Pienta, Deana                                              Check all that apply.
          3055 Valleyview                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 38 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 65 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Plummer, Julie                                             Check all that apply.
          410 Tallgrass Dr                                              Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Poirier, Kristina                                          Check all that apply.
          6573 11 Mile Rd                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Pollard, Amanda                                            Check all that apply.
          13089 Cypress Ave                                             Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Porter, Cathleen                                           Check all that apply.
          1137 Fuller SE                                                Contingent
          Grand Rapids, MI 49506                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 39 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 66 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Prince, Melissa                                            Check all that apply.
          6577 Laguna Vista                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Prince, Samuel                                             Check all that apply.
          8449 Rollings Ave NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Radebach, Brooke                                           Check all that apply.
          16710 Antler Dr                                               Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Rau, Rick & Amy                                            Check all that apply.
          17600 Simmons Ave                                             Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 40 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 67 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Reamsma, Alice                                             Check all that apply.
          285 Chasseral ct NW                                           Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Reason, Michelle                                           Check all that apply.
          215 Pairie Run                                                Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Remelts, Tiffany                                           Check all that apply.
          530 Birch Run St                                              Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Rice, Debra                                                Check all that apply.
          11770 20 Mile Road                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 41 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 68 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Roberts, Andrea                                            Check all that apply.
          12388 Rooksby ST                                              Contingent
          Sand Lake, MI 49343                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Robins, Stacie                                             Check all that apply.
          3255 Bennington Dr                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Ross-Foley, Kelly                                          Check all that apply.
          3255 Bennington Dr                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Royston, Jacalyn                                           Check all that apply.
          5679 Ritchie Run                                              Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 42 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 69 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Saetre, Allison                                            Check all that apply.
          6742 Pleasant View St NE                                      Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sahagun, Melanie                                           Check all that apply.
          9901 Wolven Ave                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sarber, Erin                                               Check all that apply.
          5139 Glen Oaks Dr NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Schippers, Amber                                           Check all that apply.
          9043 Pine Island Dr                                           Contingent
          Comstock Park, MI 49321                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 43 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 70 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Schwalm, Brian                                             Check all that apply.
          12300 Myers Lk Ave                                            Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Seauvageau, Teresa                                         Check all that apply.
          4512 Summit Forest Dr                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Seymour, Katherine                                         Check all that apply.
          527 West Randall St APT F                                     Contingent
          Coopersville, MI 49404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Shantz, Bren                                               Check all that apply.
          4919 Brownstone                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 44 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 71 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Shearer, Elizabeth                                         Check all that apply.
          1917 Emerald St NE                                            Contingent
          Grand Rapids, MI 49509                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sikorski, Allison                                          Check all that apply.
          16333 Wildwood Valley Ne                                      Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Simpson, Brenda                                            Check all that apply.
          5971 Pine Ct                                                  Contingent
          Greenville, MI 48838                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sims, Aaron                                                Check all that apply.
          315 Congress St.                                              Contingent
          Belding, MI 48809                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 45 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 72 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.179    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Smith, Jacqueline                                          Check all that apply.
          5124 Surf                                                     Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.180    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Smith, Patricia                                            Check all that apply.
          5936 Alcove Dr                                                Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.181    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Spencer, Lindsey                                           Check all that apply.
          12335 Stafford                                                Contingent
          Ravenna, MI 49341                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.182    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Spero, James                                               Check all that apply.
          6782 Norman Farms NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 46 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 73 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.183    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sremba, Sara                                               Check all that apply.
          6868 Kitson                                                   Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.184    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Staffen, Matthew                                           Check all that apply.
          22800 Tamerack View                                           Contingent
          Howard City, MI 49329                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.185    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Stevenson, Sarah                                           Check all that apply.
          2346 Winston View NE                                          Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.186    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Stoner, Kevin                                              Check all that apply.
          20407 W Tufant Rd                                             Contingent
          Pierson, MI 49339                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 47 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 74 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.187    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Suess, Doug                                                Check all that apply.
          2823 Leelanau NE                                              Contingent
          Grand Rapids, MI 49525                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.188    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Sullivan, James                                            Check all that apply.
          9580 Arrowcrest Dr NE                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.189    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Swartzlander, Emily                                        Check all that apply.
          7825 Cannonsburg Road                                         Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.190    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Teis, Robert                                               Check all that apply.
          5454 Keis                                                     Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 48 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 75 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.191    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Telvi, Brittney                                            Check all that apply.
          246 Palmer St NE                                              Contingent
          Grand Rapids, MI 49505                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.192    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Terrien, Brian                                             Check all that apply.
          2156 Avalon View                                              Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.193    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Thomas, James                                              Check all that apply.
          8250 Havenmeier Way NE                                        Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.194    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Thompson, Vince                                            Check all that apply.
          15411 Cedar Leaf Ct                                           Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 49 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 76 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.195    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Tinney, Shauna                                             Check all that apply.
          5493 Settlers Grove Rd NE                                     Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.196    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Tyler, Amity                                               Check all that apply.
          8547 Meadowrock                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.197    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Tyndall, Geroge                                            Check all that apply.
          177 Cahill Dr                                                 Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.198    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Ullery, Brandy                                             Check all that apply.
          3907 Fraser NE                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 50 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 77 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.199    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Unger, Denny                                               Check all that apply.
          4138 Peter Creek NE                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.200    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vandenberg, John                                           Check all that apply.
          9319 Marabella                                                Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.201    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vanderkooi, Andrew                                         Check all that apply.
          10529 Harvard Ave                                             Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.202    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vandyke, Katie                                             Check all that apply.
          11882 Myers Lake Ave NE                                       Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 51 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 78 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.203    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vaneck, Denise                                             Check all that apply.
          8349 Childsdale                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.204    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vanmaanen, Jennifer                                        Check all that apply.
          442 Shaw Estates Dr                                           Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.205    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          VanOeffelen, Brittany                                      Check all that apply.
          1060 Woodrow NW                                               Contingent
          Grand Rapids, MI 49504                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.206    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vawter, Gemma                                              Check all that apply.
          50 Clearview Crossing                                         Contingent
          Sparta, MI 49345                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 52 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 79 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.207    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Verville, Jessie                                           Check all that apply.
          7970 Belding Rd                                               Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.208    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vincent, Sarah                                             Check all that apply.
          366 Aldoph                                                    Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.209    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Vining, Kayla                                              Check all that apply.
          3622 Blue Jay Dr                                              Contingent
          Greenville, MI 48838                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.210    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Wagen, Carey                                               Check all that apply.
          7306 Courtland Dr NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 53 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 80 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.211    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Wagen, Carol                                               Check all that apply.
          175 S Monroe                                                  Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.212    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Wagner, Amber                                              Check all that apply.
          8449 Rollings Ave NE                                          Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.213    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Walters, Matthew                                           Check all that apply.
          3590 Jacobs Corner                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.214    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Washington, Edwin                                          Check all that apply.
          935 Baraga                                                    Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 54 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                           Page 81 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.215    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Welch Jr , Richard                                         Check all that apply.
          7035 Brewer Ave NE                                            Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.216    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Wheeler, Amanda                                            Check all that apply.
          5575 5 Mile Rd NE                                             Contingent
          Belmont, MI 49306                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.217    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Winkels, Shelly                                            Check all that apply.
          7293 Orlin Ct Ne                                              Contingent
          Rockford, MI 49341                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.218    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Zenker, Heather                                            Check all that apply.
          1266 Dairy Lane                                               Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 55 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case:20-02045-jwb                         Doc #:1 Filed: 06/11/2020                              Page 82 of 112

 Debtor       Lidral Orthodontics, PLLC                                                                       Case number (if known)
              Name

 2.219     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Zillmer, Linsey                                           Check all that apply.
           2826 Sunset Ridge Ct                                         Contingent
           Rockford, MI 49341                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     ORTHODONTIC PATIENT (OR RESPONSIBLE
                                                                     PARTY)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $126,404.00
           158 MARCELL LLC                                                             Contingent
           C/O COLLIERS INTERNATIONAL                                                  Unliquidated
           333 BRIDGE ST NW                                                            Disputed
           SUITE 1200
           GRAND RAPIDS, MI 49504                                                               COMMERCIAL LEASE FOR BUSINESS OPERATION
                                                                                   Basis for the claim:
                                                                                   LOCATION - RENT
           Date(s) debt was incurred 05/23/17
           Last 4 digits of account number ITE1                                    Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $94,602.00
           158 MARCELL LLC                                                             Contingent
           C/O COLLIERS INTERNATIONAL                                                  Unliquidated
           333 BRIDGE ST NW                                                            Disputed
           SUITE 1200
           GRAND RAPIDS, MI 49504                                                               COMMERCIAL LEASE FOR BUSINESS OPERATION
                                                                                   Basis for the claim:
                                                                                   LOCATION - COMMON AREA MAINTENANCE
           Date(s) debt was incurred 05/23/17
           Last 4 digits of account number ITE1                                    Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           3M UNITEK                                                                   Contingent
           2724 SOUTH PECK RD                                                          Unliquidated
           MONROVIA, CA 91016-5097                                                     Disputed
           Date(s) debt was incurred
                                                                                                FOR NOTICE PURPOSES
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         POSSIBLE BUSINESS DEBT
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           ADN                                                                         Contingent
           PO BOX 610                                                                  Unliquidated
           SOUTHFIELD, MI 48037-0610                                                   Disputed
           Date(s) debt was incurred
                                                                                                FOR NOTICE PURPOSES
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         POSSIBLE INSURANCE PAYMENT OWED
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 56 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 83 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ADOPTION SUBSIDY - MDHHS                                              Contingent
          PO BOX 30037                                                          Unliquidated
          SUITE 412                                                             Disputed
          LANSING, MI 48909
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             POSSIBLE INSURANCE PAYMENT OWED
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AETNA                                                                 Contingent
          151 FARMINGTON AVE                                                    Unliquidated
          HARTFORD, CT 06156                                                    Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ALWAYS CARE                                                           Contingent
          8485 GOODWOOD BLVD                                                    Unliquidated
          BATON ROUGE, LA 70806-7878                                            Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AMERICAN ORTHODONTICS                                                 Contingent
          3524 WASHINGTON AVE                                                   Unliquidated
          SHEBOYGAN, WI 53081                                                   Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AMERITAS                                                              Contingent
          5900 O STREET                                                         Unliquidated
          LINCOLN, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BC/BS OF MICHIGAN                                                     Contingent
          600 LAFAYETTE                                                         Unliquidated
          DETROIT, MI 48226                                                     Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 84 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BCBS ANTHEM                                                           Contingent
          220 VIRGINIA AVENUE                                                   Unliquidated
          INDIANAPOLIS, IN 46204                                                Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BEENE GARTER                                                          Contingent
          56 GRANDVILLE AVE SW                                                  Unliquidated
          SUITE 100                                                             Disputed
          GRAND RAPIDS, MI 49503
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             POSSIBLE BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,239.00
          BENCO                                                                 Contingent
          295 CENTER POINT BLVD                                                 Unliquidated
          PITTSTON, PA 18640                                                    Disputed
          Date(s) debt was incurred UNKNOWN
                                                                                         VENDOR:
                                                                             Basis for the claim:
          Last 4 digits of account number 0993                               ONGOING BUSINESS SUPPLIES
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BHS INSURANCE                                                         Contingent
          3055 44TH ST. SW                                                      Unliquidated
          GRANDVILLE, MI 49418                                                  Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CAPITAL GROUP AMERICAN FUNDS                                          Contingent
          PO BOX 6007                                                           Unliquidated
          INDIANAPOLIS, IN 46206-6007                                           Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,702.00
          CAPITAL ONE                                                           Contingent
          ATTN: GENERAL CORRESPONDENCE                                          Unliquidated
          PO BOX 30285                                                          Disputed
          SALT LAKE CITY, UT 84130-0287
                                                                                         CREDIT CARD
                                                                             Basis for the claim:
          Date(s) debt was incurred ONGOING
                                                                             ANDREW LIDRAL FOR LIDRAL ORTHODONTICS
          Last 4 digits of account number 4302
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 85 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CARE CREDIT                                                           Contingent
          PO BOX 965068                                                         Unliquidated
          ORLANDO, FL 32896-5068                                                Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $824.82
          CHARTER COMMUNICATIONS                                                Contingent
          400 ATLANTIC STREET                                                   Unliquidated
          STAMFORD, CT 06901                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    UNPAID PHONE & INTERNET SERVICES PROVIDED
          Last 4 digits of account number       0730
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CIGNA                                                                 Contingent
          900 COTTAGE GROVE ROAD                                                Unliquidated
          BLOOMFIELD, CT 06002                                                  Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DELTA DENTAL OF MICHIGAN                                              Contingent
          4100 OKEMOS RD                                                        Unliquidated
          OKEMOS, MI 48864                                                      Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DELTA DENTAL OF OH                                                    Contingent
          PO BOX 9089                                                           Unliquidated
          FARMINGTON, MI 48333-9089                                             Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DELTA DENTAL OF WISCONSIN                                             Contingent
          PO BOX 828                                                            Unliquidated
          STEVENS POINT, WI 54481                                               Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DELTA OF CA :FEDERAL SERVICES                                         Contingent
          PO BOX 537007                                                         Unliquidated
          SACRAMENTO, CA 95853-7007                                             Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 86 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DELTA:III                                                             Contingent
          111 SHUMAN BOULEVARD                                                  Unliquidated
          NAPERVILLE, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          FOR NOTICE PURPOSES                                                   Contingent
          618 KENMOOR AVE SE                                                    Unliquidated
          SUITE 200                                                             Disputed
          GRAND RAPIDS, MI 49546
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             POSSIBLE INSURANCE PAYMENT OWED
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          FRANKENMUTH INSURANCE                                                 Contingent
          ONE MUTUAL AVE                                                        Unliquidated
          FRANKENMUTH, MI 48787-0001                                            Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GROUP MARKETING SERVICES                                              Contingent
          PO BOX 19040                                                          Unliquidated
          KALAMAZOO, MI 49019-0040                                              Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $209.88
          HENRY SCHEIN                                                          Contingent
          135 DURYEA ROAD                                                       Unliquidated
          MELVILLE, NY 11747                                                    Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number       3045                         POSSIBLE BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $465.00
          HIGHLAND CAPITAL CORPORATION                                          Contingent
          1 PASSAIC AVENUE                                                      Unliquidated
          FAIRFIELD, NJ 07004                                                   Disputed
          Date(s) debt was incurred ONGOING
                                                                             Basis for the claim:    HEALTHCARE EQUIPMENT FINANCING
          Last 4 digits of account number 1962
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 87 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,354.00
          INDEPENDENT BANK                                                      Contingent
          230 W MAIN ST                                                         Unliquidated
          IONIA, MI 48846                                                       Disputed
          Date(s) debt was incurred 11/16/18
                                                                                          HELOC - PERSONAL LOAN FOR LIDRAL
                                                                             Basis for the claim:
          Last 4 digits of account number 2577                               ORTHODONTICS, PLLC:
                                                                             HAZELGREEN DR. NE
                                                                             ROCKFORD, MI 49341
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          INSIGHT BENEFITS ADMINISTRATOR                                        Contingent
          660 ADA DR SE                                                         Unliquidated
          ADA, MI 49301                                                         Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,325.00
          INVISALIGN ALIGN                                                      Contingent
          TECHNOLOGY INC                                                        Unliquidated
          2820 ORCHARD PARKWAY                                                  Disputed
          SAN JOSE, CA 95134
                                                                             Basis for the claim:    BUSINESS LAB FEES
          Date(s) debt was incurred ONGOING
          Last 4 digits of account number 0371                               Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          BETTY LIDRAL                                                          Contingent
          215 DAHL ST                                                           Unliquidated
          RHINELANDER, WI 54501                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    LOAN FROM INDIVIDUAL
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,300.00
          MONICA LIDRAL                                                         Contingent
          29W175 OAK GROVE AVE                                                  Unliquidated
          WEST CHICAGO, IL 60185                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    LOAN FROM INDIVIDUAL
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          METLIFE                                                               Contingent
          200 PARK AVENUE                                                       Unliquidated
          NEW YORK, NY 10166                                                    Disputed
          Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
          Last 4 digits of account number                                    POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.00
          OFFICITE                                                              Contingent
          3010 HIGHLAND PARKWAY                                                 Unliquidated
          SUITE 200                                                             Disputed
          DOWNERS GROVE, IL 60515
                                                                             Basis for the claim:    UNPAID WEBSITE SERVICES PROVIDED
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                           Page 88 of 112

 Debtor       Lidral Orthodontics, PLLC                                                               Case number (if known)
              Name

 3.37      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           OPEN EDGE                                                            Contingent
           2578 W 600 N                                                         Unliquidated
           LINDON, UT 84042                                                     Disputed
           Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
           Last 4 digits of account number                                   POSSIBLE INSURANCE PAYMENT OWED
                                                                             AND MERCANTILE FEES OWED
                                                                             Is the claim subject to offset?      No       Yes

 3.38      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           TEAMCARE                                                             Contingent
           8647 W. HIGGINS ROAD                                                 Unliquidated
           CHICAGO, IL 60631                                                    Disputed
           Date(s) debt was incurred
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
           Last 4 digits of account number                                   POSSIBLE INSURANCE PAYMENT OWED
                                                                             Is the claim subject to offset?      No       Yes

 3.39      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           UNUM & STARMOUNT LIFE INS CO                                         Contingent
           STARMOUNT BUILDING                                                   Unliquidated
           8485 GOODWOOD BLVD                                                   Disputed
           BATON ROUGE, LA 70898-9100
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             POSSIBLE BUSINESS DEBT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           VARIPRO                                                              Contingent
           5300 PATTERSON AVE SW                                                Unliquidated
           SUITE 150                                                            Disputed
           GRAND RAPIDS, MI 49512
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             POSSIBLE INSURANCE PAYMENT OWED
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           ZELIS PAYMENTS                                                       Contingent
           18167 US HIGHWAY 19 NORTH                                            Unliquidated
           SUITE 515                                                            Disputed
           CLEARWATER, FL 33764
                                                                                          FOR NOTICE PURPOSES
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             POSSIBLE INSURANCE PAYMENT OWED
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       CURTIS D. RYPMA
           SCHENK BONCHER & RYPMA                                                                     Line     2.195
           601 THREE MILE ROAD NW
                                                                                                             Not listed. Explain
           GRAND RAPIDS, MI 49544-1601


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 62 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                    Page 89 of 112

 Debtor       Lidral Orthodontics, PLLC                                                           Case number (if known)
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    267,708.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    330,501.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      598,209.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 63 of 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020              Page 90 of 112

 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  DEBTOR HAS A
              lease is for and the nature of              COMMERCIAL LEASE
              the debtor's interest                       WITH 158 MARCELL,
                                                          LLC ON THE EAST
                                                          HALF OF A BUILDING
                                                          (SUITE NO. 1)
                                                          LOCATED AT 158
                                                          MARCELL NE,
                                                          ROCKFORD, MI 49341         158 MARCELL LLC
                  State the term remaining                30 MONTHS                  C/O COLLIERS INTERNATIONAL
                                                                                     333 BRIDGE ST NW
              List the contract number of any                                        SUITE 1200
                    government contract                                              GRAND RAPIDS, MI 49504




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020           Page 91 of 112

 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      ANDREW C.                         6269 Hazelgreen Dr. N.E.                          158 MARCELL LLC                    D
             LIDRAL                            ROCKFORD, MI 49341-7797                                                              E/F       3.1
                                                                                                                                    G




    2.2      ANDREW C.                         6269 Hazelgreen Dr. N.E.                          158 MARCELL LLC                    D
             LIDRAL                            ROCKFORD, MI 49341-7797                                                              E/F       3.2
                                                                                                                                    G




    2.3      ANDREW C.                         6269 Hazelgreen Dr. N.E.                          UNITED BANK                        D   2.1
             LIDRAL                            ROCKFORD, MI 49341-7797                                                              E/F
                                                                                                                                    G




    2.4      ANDREW C.                         6269 Hazelgreen Dr. N.E.                          UNITED BANK                        D   2.2
             LIDRAL                            ROCKFORD, MI 49341-7797                                                              E/F
                                                                                                                                    G




    2.5      ANDREW C.                         6269 Hazelgreen Dr. N.E.                          US ATTORNEY'S                      D   2.3
             LIDRAL                            ROCKFORD, MI 49341-7797                           OFFICE                             E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020           Page 92 of 112

 Debtor       Lidral Orthodontics, PLLC                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      ANDREW C.                         6269 Hazelgreen Dr. N.E.                         US SMALL                    D   2.4
             LIDRAL                            ROCKFORD, MI 49341-7797                          BUSINESS ADMIN              E/F
                                                                                                (SBA)
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                             Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                    Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020              Page 93 of 112




 Fill in this information to identify your case:

 Debtor 1                    Andrew C. Lidral
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Andrew C. Lidral                                                       X
              Andrew C. Lidral                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       June 11, 2020                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020                       Page 94 of 112




 Fill in this information to identify the case:

 Debtor name         Lidral Orthodontics, PLLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $65,588.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $408,877.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $510,118.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                      Page 95 of 112
 Debtor       Lidral Orthodontics, PLLC                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               UNITED BANK                                                 MONTHLY                            $5,466.00               Secured debt
               900 EAST PARIS AVENUE SE                                                                                               Unsecured loan repayments
               GRAND RAPIDS, MI 49546
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               158 MARCELL LLC                                             MONTHLY                            $7,366.00               Secured debt
               C/O COLLIERS INTERNATIONAL                                                                                             Unsecured loan repayments
               333 BRIDGE ST NW                                                                                                       Suppliers or vendors
               SUITE 1200                                                                                                             Services
               GRAND RAPIDS, MI 49504
                                                                                                                                      Other COMMERCIAL LEASE



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       UNITED BANK                                               PERSONAL PROPERTY SECURING DEBT                               JUNE 1, 2020                $44,327.00
       900 EAST PARIS AVENUE SE                                  AS LISTED ON SCHEDULES A/B
       GRAND RAPIDS, MI 49546


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case:20-02045-jwb                        Doc #:1 Filed: 06/11/2020                       Page 96 of 112
 Debtor        Lidral Orthodontics, PLLC                                                                    Case number (if known)




           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     MARTIN L. ROGALSKI, P.C.
                 1881 GEORGETOWN CENTER
                 DRIVE                                               ATTORNEY FEES, COSTS & COURT
                 JENISON, MI 49428                                   FILING FEE                                                11/02/2019          $5,500.00

                 Email or website address
                 court@mrogalski.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                      Page 97 of 112
 Debtor      Lidral Orthodontics, PLLC                                                                  Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   NAMES, ADDRESSS, SOCIAL SECURITY NUMBERS, AND OTHER
                   PERSONAL AND HEALTH INFORMATION IN LINE WITH HIPPA
                   REGULATIONS
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    LIDRAL ORTHODONTICS 401(k) PLAN                                                            EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                      Page 98 of 112
 Debtor      Lidral Orthodontics, PLLC                                                                  Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case:20-02045-jwb                     Doc #:1 Filed: 06/11/2020                       Page 99 of 112
 Debtor      Lidral Orthodontics, PLLC                                                                  Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       BEENE GARTER LLP                                                                                                           ONGOING
                    56 GRANDVILLE AVE SW
                    SUITE 100
                    GRAND RAPIDS, MI 49503
       26a.2.       BEN GUNTER                                                                                                                 ONGOING
                    GUNTER ACCOUNTING
                    880 JEFFERSON ST #B
                    MUSKEGON, MI 49440

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       UNITED BANK
                    900 EAST PARIS AVENUE SE
                    GRAND RAPIDS, MI 49546

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                      Page 100 of 112
 Debtor      Lidral Orthodontics, PLLC                                                                  Case number (if known)




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       ANDREW C. LIDRAL                               6269 Hazelgreen Dr. N.E.                            PRESIDENT / MEMBER                    100
                                                      ROCKFORD, MI 49341-7797



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 ANDREW C. LIDRAL
       .    6269 Hazelgreen Dr. N.E.
               ROCKFORD, MI 49341-7797                           $11,500.00                                              VARIOUS            EARNED INCOME

               Relationship to debtor
               PRESIDENT / MEMBER


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020                      Page 101 of 112
 Debtor      Lidral Orthodontics, PLLC                                                                  Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 11, 2020

 /s/ Andrew C. Lidral                                                   Andrew C. Lidral
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President/Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                              Case:20-02045-jwb                      Doc #:1 Filed: 06/11/2020         Page 102 of 112




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Lidral Orthodontics, PLLC                                                                       Case No.
                                                                                   Debtor(s)                Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President/Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       June 11, 2020                                              /s/ Andrew C. Lidral
                                                                        Andrew C. Lidral/President/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
158 MARCELL LLC
                  Case:20-02045-jwbAMERITAS
                                     Doc #:1 Filed: 06/11/2020   Page BEENE
                                                                      103 of GARTER
                                                                             112
C/O COLLIERS INTERNATIONAL         5900 O STREET                     56 GRANDVILLE AVE SW
333 BRIDGE ST NW                   LINCOLN NE 68510                  SUITE 100
SUITE 1200                                                           GRAND RAPIDS MI 49503
GRAND RAPIDS MI 49504
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




3M UNITEK                          ANDERSON, MICHAEL                 BEHRENWALD, CHRISTINE
2724 SOUTH PECK RD                 14155 ALGOMA AVE                  316 DAYLILY DR
MONROVIA CA 91016-5097             CEDAR SPRINGS MI 49319            SAND LAKE MI 49343




ADN                                ANDREW C. LIDRAL                  BENCO
PO BOX 610                         6269 HAZELGREEN DR. N.E.          295 CENTER POINT BLVD
SOUTHFIELD MI 48037-0610           ROCKFORD MI 49341-7797            PITTSTON PA 18640




ADOPTION SUBSIDY - MDHHS           ANNESE, ALEXANDRA                 BESSER, DAN
PO BOX 30037                       820 ROLLING CREEK                 3261 EASTERN NE
SUITE 412                          LOWELL MI 49321                   GRAND RAPIDS MI 49525
LANSING MI 48909


AETNA                              BANKS, RICHARD                    BHS INSURANCE
151 FARMINGTON AVE                 5707 KIES                         3055 44TH ST. SW
HARTFORD CT 06156                  ROCKFORD MI 49341                 GRANDVILLE MI 49418




ALCALA, SARA                       BARCUME, TROY                     BISHOP, ABIGAIL
12066 PINE COVE DR                 923 BJORNSON ST.                  985 E. BELTLINE AVE NE
ROCKFORD MI 49341                  BIG RAPIDS MI 49307               GRAND RAPIDS MI 49525




ALLEN, LISA                        BAYINK, MICHELLE                  BISSELL, LAURIE
4651 HIDDEN HIGHLAND DR NE         9311 BAY HARBOR                   7897 SILVER HILLS
ROCKFORD MI 49341                  ROCKFORD MI 49341                 ROCKFORD MI 49341




ALVAREZ, LISA MARIE                BC/BS OF MICHIGAN                 BLAKESLEE, RACHEL
6838 FOX MEADOWS NE                600 LAFAYETTE                     8347 COWAN LK DR NE
ROCKFORD MI 49341                  DETROIT MI 48226                  ROCKFORD MI 49341




ALWAYS CARE                        BCBS ANTHEM                       BOOTH, BENJAMIN
8485 GOODWOOD BLVD                 220 VIRGINIA AVENUE               5591 COIT AVE NE
BATON ROUGE LA 70806-7878          INDIANAPOLIS IN 46204             GRAND RAPIDS MI 49525




AMERICAN ORTHODONTICS              BEDARD, SARAH                     BOSSCHER, ERICA
3524 WASHINGTON AVE                3963 DENALI DR                    6215 KUTTSHILL
SHEBOYGAN WI 53081                 HUDSONVILLE MI 49426              ROCKFORD MI 49341
BOYD, JAMISON
                    Case:20-02045-jwbCARE
                                       DocCREDIT
                                           #:1 Filed: 06/11/2020   Page CRUDEN,
                                                                        104 of 112
                                                                                 JOHN
3552 KESWICK                         PO BOX 965068                      6492 FOXTAIL MEADOWS
BELMONT MI 49306                     ORLANDO FL 32896-5068              ROCKFORD MI 49341




BRAY, CHARLES                        CARLSON, MICHAEL                   CULVER, MELISSA
9591 ARROWCREST 49341                6440 FOX RUN                       21423 KRISTEN BLVD
ROCKFORD MI 49341                    ROCKFORD MI 49341                  PIERSON MI 49339




BREWER, AMANDA                       CASTILLO, JUDITH                   CUMMINGS, BRIAN
12023 RUSSELL RIDGE                  6039 COAN RD                       11700 CRYSTAL RIDGE DR
CEDAR SPRINGS MI 49319               SAND LAKE MI 49343                 SPARTA MI 49345




BRICKER, MEREDITH                    CAVASIN, KELLY                     CURTIS D. RYPMA
6675 TWINS SPRINGS CT                7852 ELLA TERRACE DR NE            SCHENK BONCHER & RYPMA
ROCKFORD MI 49341                    ROCKFORD MI 49341                  601 THREE MILE ROAD NW
                                                                        GRAND RAPIDS MI 49544-1601


BRISTOL, KIMBERLY                    CHARTER COMMUNICATIONS             DAHLQUIST, BRIAN
4994 CASTLE HILL CT                  400 ATLANTIC STREET                10434 SHANER AVE
ROCKFORD MI 49341                    STAMFORD CT 06901                  ROCKFORD MI 49341




BROWN, MICHELLE                      CIGNA                              DANIEL R. KUBIAK
6367 GRAN VIA DR. NE                 900 COTTAGE GROVE ROAD             MIKA MEYERS
ROCKFORD MI 49341                    BLOOMFIELD CT 06002                900 MONROE AVE NW
                                                                        GRAND RAPIDS MI 49503


BURNS, JEFFREY                       CILEK, STEVE                       DAVISON, NICHOLE
3493 KNOLLWOOD                       8415 JE-NE-BE                      1230 BUTH DR NE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  COMSTOCK PARK MI 49321




CAMPBELL, JEFFREY                    CONE, SHANNON                      DAWSON, BETH
6081 BRIANNA WAY                     15750 KELLER AVE                   7221 LOMA LINDA CT NE
HOWARD CITY MI 49329                 SAND LAKE MI 49343                 ROCKFORD MI 49341




CAPITAL GROUP AMERICAN FUNDS         COWIN, MICHAEL                     DEBRUINE, RANDALL
PO BOX 6007                          7880 PETERSON                      2999 COOKS CREEK DR NE
INDIANAPOLIS IN 46206-6007           ROCKFORD MI 49341                  GRAND RAPIDS MI 49525




CAPITAL ONE                          CRATER, TRICIA                     DEKRAKER, DIANE
ATTN: GENERAL CORRESPONDENCE         2041 WEST 120TH ST                 10593 EDGERTON AVE NE
PO BOX 30285                         GRANT MI 49327                     ROCKFORD MI 49341
SALT LAKE CITY UT 84130-0287
                    Case:20-02045-jwbDORNAN,
DELTA DENTAL OF MICHIGAN
                                       Doc #:1BRENDA
                                                Filed: 06/11/2020   Page FERWERDA,
                                                                         105 of 112 HOLLY
4100 OKEMOS RD                       6089 EGYPT FORREST                 5376 HARVEST MOON CT
OKEMOS MI 48864                      ROCKFORD MI 49341                  BELMONT MI 49306




DELTA DENTAL OF OH                   DREHS, ROGER                       FIFIELD, JACKIE
PO BOX 9089                          3295 PARK RIDGE LANE NE            333 LANTERN DR NW
FARMINGTON MI 48333-9089             GRAND RAPIDS MI 49525              COMSTOCK PARK MI 49321




DELTA DENTAL OF WISCONSIN            DUVALL, PATRICK                    FISK, FELICIA
PO BOX 828                           6845 WOODHILLS DR                  640 22 MILE RD NE
STEVENS POINT WI 54481               ROCKFORD MI 49341                  SAND LAKE MI 49343




DELTA OF CA :FEDERAL SERVICES        DYGA, NICHOLAS                     FLEET, SUE
PO BOX 537007                        1237 COLORADO AVE SE               7612 20 MILE RD
SACRAMENTO CA 95853-7007             GRAND RAPIDS MI 49506              SAND LAKE MI 49343




DELTA:III                            EARNEST, SARAH                     FOR NOTICE PURPOSES
111 SHUMAN BOULEVARD                 11726 ECHO RIDGE DR                618 KENMOOR AVE SE
NAPERVILLE IL 60563                  SPARTA MI 49345                    SUITE 200
                                                                        GRAND RAPIDS MI 49546


DELVESCOVO, CHRISTINA                EDGEINGTON (ELLISON), MIRANDA      FOUNTAIN, MARY
555 7TH ST NW APT 407C               9584 FLETCHER ROAD                 440 SUMMIT AVE
GRAND RAPIDS MI 49504                GREENVILLE MI 48838                ROCKFORD MI 49341




DEMAN, CHRISTY                       EUDY, TERRI                        FRANKENMUTH INSURANCE
9444 COURTLAND                       8009 COURTLAND DR NE               ONE MUTUAL AVE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  FRANKENMUTH MI 48787-0001




DENARDO, COLLEEN                     EVANS, LAWRENCE                    FRANZ, ALEXANDER
7167 TRAMORE CT NE                   8914 HOWARD CITY EDMORE RD         10870 GREEN TIMBERS ST.
BELMONT MI 49306                     LAKEVIEW MI 48850                  GREENVILLE MI 48838




DERBY, JESSICA                       FALATIC, NICOLE                    FRIES, PETER
4111 ARTHUR ST. E                    153 GLANE EAGLE                    7363 96TH STREET
COOPERSVILLE MI 49404                ROCKFORD MI 49341                  HOWARD CITY MI 49329




DIKEMAN, ANDREW                      FELDKAMP, JAMES                    GALE, JAY
8755 CAMELOT                         9429 STONE VIEW DR NE              17055 UNCLE WILLIE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  CEDAR SPRINGS MI 49319
GILDING, SARA
                  Case:20-02045-jwbHAMMER,
                                     Doc #:1BILL
                                               Filed: 06/11/2020   Page HIGHLAND
                                                                        106 of 112CAPITAL CORPORATIO
6936 MYERS VIEW COURT              17575 MCPHAIL                       1 PASSAIC AVENUE
ROCKFORD MI 49341                  CEDAR SPRINGS MI 49319              FAIRFIELD NJ 07004




GILL, NIC                          HANES, JOSHUA                       HILL, CARRIE
600 10 MILE RD                     4926 15 MILE RD NE                  4669 WOODVALLEY CT NE
COMSTOCK PARK MI 49321             CEDAR SPRINGS MI 49319              ROCKFORD MI 49341




GLOVER, SUE & GREG                 HANSON, JOHN                        HILL, WILLIAM
236 ARBOR DR                       3369 BLUE WATER PINE DR NE          4669 WOODVALLEY CT NE
ROCKFORD MI 49341                  GRAND RAPIDS MI 49535               ROCKFORD MI 49341




GORNEY, JOE                        HARKNESS, KIMBERLY                  HIMMELSPACH, JAKE
8700 PLEASANT MEADOWS              8924 LOVELESS DR.                   316 SUMMITT AVE
ROCKFORD MI 49341                  ROCKFORD MI 49341                   ROCKFORD MI 49341




GRANT, EDWARD                      HELTON, TREVERLYN                   HUFFMAN, ANDY
9230 MARABELLA DR NE               10445 WALANDER NE                   1658 N BAY DR
ROCKFORD MI 49341                  CEDAR SPRINGS MI 49319              HUDSONVILLE MI 49426




GRICE, ELIZABETH                   HENDEE, HEATHER                     HULL, BRIAN
2898 INDIAN LAKES RD               4415 21 MILE RD                     2244 BROKEN ARROW ST
CEDAR SPRINGS MI 49319             SAND LAKE MI 49343                  CEDAR SPRINGS MI 49319




GRINNELL, DENISE                   HENDGES, RICK                       HULLIBERGER, REBA
7020 FOX MEADOW DR NE              23075 KENEAVILLE RD                 11871 NEW COSTA
ROCKFORD MI 49341                  PIERSON MI 49339                    SAND LAKE MI 49343




GROUP MARKETING SERVICES           HENRY SCHEIN                        INDEPENDENT BANK
PO BOX 19040                       135 DURYEA ROAD                     230 W MAIN ST
KALAMAZOO MI 49019-0040            MELVILLE NY 11747                   IONIA MI 48846




GROVE, TROY AND SARAH              HERRINGTON, ANGELA                  INSIGHT BENEFITS ADMINISTRAT
602 SILVER BIRCH                   5115 SHINNECOK HILLS DR NW          660 ADA DR SE
HOWARD CITY MI 49329               COMSTOCK PARK MI 49321              ADA MI 49301




HALLMAN, MICHELLE                  HESS, JENNA                         INVISALIGN ALIGN
9544 128TH ST                      6727 WILDWOOD LANE                  TECHNOLOGY INC
SAND LAKE MI 49343                 CEDAR SPRINGS MI 49319              2820 ORCHARD PARKWAY
                                                                       SAN JOSE CA 95134
JACOBSON, CHARLES
                    Case:20-02045-jwbKELLER,
                                       Doc #:1  Filed: 06/11/2020
                                             AMANDA
                                                                    Page LEASHER,
                                                                         107 of 112
                                                                                  LARRY
7877 SQUIRES CT. NE                  6700 PLEASANT VIEW ST NE           5881 13 MILE ROAD
ROCKFORD MI 49341                    ROCKFORD MI 49341                  ROCKFORD MI 49341




JAKIEMIEC, JIM                       KENDALL, MATTHEW                   LEBLANC, KERRIE
7170 CONCOLOR DRIVE                  16276 NORTHLAND DR                 135 KARA CT
ROCKFORD MI 49341                    SAND LAKE MI 49343                 ROCKFORD MI 49341




JANSSENS, KYLE                       KHAN, JEAUL                        LEFFERTS, RANDY
5270 SURF DR                         1135 CARRIER CREEK BLVD NE         153 WAXWING CT
ROCKFORD MI 49341                    GRAND RAPIDS MI 49504              CEDAR SPRINGS MI 49319




JOHNSON, JANA                        KNAPP, PHIL                        LEWIS, MISPAR
11841 SUMMIT NE                      2583 13 MILE ROAD                  3127 ROYAL HANNA DR NE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  ROCKFORD MI 49341




JOHNSON, JASMIN                      KNOWLES, KATHRYN                   LEWIS, RICHARD
304 LEWIS                            3590 JACOBS CORNER                 9423 EAST 56TH ST
ROCKFORD MI 49341                    ROCKFORD MI 49341                  NEWAYGO MI 49337




JOHNSTON, ASHLEY                     KRAMER, AMY                        ANDREW C. LIDRAL
1114 GRISWOLD ST SE                  7395 10 MILE RD                    6269 HAZELGREEN DR. N.E.
GRAND RAPIDS MI 49507                ROCKFORD MI 49341                  ROCKFORD MI 49341-7797




JONES, AMANDA                        KRUEGER, CAROLYN                   BETTY LIDRAL
7978 SEQUOYA TRAIL                   10115 SEVEN MILE RD                215 DAHL ST
HOWARD CITY MI 49329                 ROCKFORD MI 49341                  RHINELANDER WI 54501




KARAS, APRIL                         KUZMA, MATTHEW                     MONICA LIDRAL
8276 TARTAN WAY NE                   4668 HIDDEN HIGHLAND DR            29W175 OAK GROVE AVE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  WEST CHICAGO IL 60185




KARULF, MATTHEW                      LAMOREAUX, MERANDA                 LINEBAUGH, JEREMY
2510 SHEARS CROSSINGS CT NE          12334 PLANTATION CT                9804 COYOTE TRAIL DR
GRAND RAPIDS MI 49525                BELDING MI 48809                   BELDING MI 48809




KASPER, MARY RUTH                    LANDIS, KATE                       LITZAN, STEVE
6745 FOX RUN                         612 HIGHLANDER DR                  2259 TRADITION NE
ROCKFORD MI 49341                    ROCKFORD MI 49341                  GRAND RAPIDS MI 49505
LIU, JAYNA
                    Case:20-02045-jwbMCCRUMB,
                                       Doc #:1 MADISON
                                                Filed: 06/11/2020   Page NEUMANN,
                                                                         108 of 112TIM
4100 CANNON HILLS CT                 935 HARRISON CT                    6850 PENINSULA CT
ADA MI 49301                         LANSING MI 48917                   ROCKFORD MI 49341




LUMLEY, SAMATHA                      MCINNIS, LORI                      NEWELL, NANCY
9615 10 MILE RD                      1770 15 MILE RD                    14811 MANN RD
ROCKFORD MI 49341                    SPARTA MI 49345                    HICKORY CORNERS MI 49060




MACLACHLAN, DUNCAN                   MCKEE, SANDRA                      NOWAK, ANGELENE
6914 VERDE VISTA DR                  7166 LARNED                        7564 LAS PALMAS
ROCKFORD MI 49341                    BELDING MI 48809                   ROCKFORD MI 49341




MALEK, VANESSA                       MCWILLIAMS, MICHAEL                NOWAK, BETHANY
6510 EGYPT VALLEY                    82 W PROSPECT ST                   7259 OLD HICKORY
ROCKFORD MI 49341                    ROCKFORD MI 49341                  BELMONT MI 49306




MANGIONE, GREGORY                    MELENDEZ, MELISSA                  OFFICITE
7205 ROLLING HIGHLAND CT NE          9530 SUMMIT AVE                    3010 HIGHLAND PARKWAY
BELMONT MI 49306                     ROCKFORD MI 49341                  SUITE 200
                                                                        DOWNERS GROVE IL 60515


MARCERO, TRACI                       METLIFE                            OKOROAFO-MOLLO, CYMONE
273 WEST DIVISON NE                  200 PARK AVENUE                    8365 RAMSDALE DR
ROCKFORD MI 49341                    NEW YORK NY 10166                  ROCKFORD MI 49341




MARSHAL, ANGIE                       MOONEY, MICHELLE                   OPEN EDGE
12135 RITCHIE                        7717 95TH AVE                      2578 W 600 N
CEDAR SPRINGS MI 49319               EVART MI 49631                     LINDON UT 84042




MARTIN, KRISTA                       MURRAY, MOLLY                      ORCHARD, LISA
10439 HOLLAND LAKE RD                10926 WELLINGTON DR NE             11223 BECKER CREEK CT
GREENVILLE MI 48838                  ROCKFORD MI 49341                  ROCKFORD MI 49341




MAY, SUZANNE                         NAGEL, BETH                        OREN, SARA
324 CREEKSIDE DR                     9299 PHEASANT TRAIL NE             7800 9 MILE RD
COOPERSVILLE MI 49404                ROCKFORD MI 49341                  ROCKFORD MI 49341




MCCRUMB JR., THOMAS                  NELSON, PETER                      OSTOIN, LINDA
313 #7 CLARK ST.                     868 PARKWAY DR NE                  6597 FOXTAIL MEADOWS DR NE
LAKEVIEW MI 48850                    GRAND RAPIDS MI 49525              ROCKFORD MI 49341
PATIN, APRIL
                     Case:20-02045-jwbPOIRIER,
                                         Doc #:1  Filed: 06/11/2020
                                               KRISTINA
                                                                      Page RICE,
                                                                           109 ofDEBRA
                                                                                  112
5322 GROSVENOR                        6573 11 MILE RD                     11770 20 MILE ROAD
SAND LAKE MI 49343                    ROCKFORD MI 49341                   CEDAR SPRINGS MI 49319




PATIN, NICHOLAS & REBECCA             POLLARD, AMANDA                     ROBERTS, ANDREA
7038 SHALIMAR DR                      13089 CYPRESS AVE                   12388 ROOKSBY ST
COMSTOCK PARK MI 49321                SAND LAKE MI 49343                  SAND LAKE MI 49343




PAULEN, ANDREW                        PORTER, CATHLEEN                    ROBINS, STACIE
20526 W. KENDAVILLE                   1137 FULLER SE                      3255 BENNINGTON DR
PIERSON MI 49339                      GRAND RAPIDS MI 49506               CEDAR SPRINGS MI 49319




PEARCY, SHELLY                        PRINCE, MELISSA                     ROSS-FOLEY, KELLY
11315 GREENWICH DR NE                 6577 LAGUNA VISTA                   3255 BENNINGTON DR
SPARTA MI 49345                       ROCKFORD MI 49341                   CEDAR SPRINGS MI 49319




PECK, TARA                            PRINCE, SAMUEL                      ROYSTON, JACALYN
3030 12 MILE RD NE                    8449 ROLLINGS AVE NE                5679 RITCHIE RUN
ROCKFORD MI 49341                     ROCKFORD MI 49341                   CEDAR SPRINGS MI 49319




PERRY, AMBER                          RADEBACH, BROOKE                    SAETRE, ALLISON
6055 MEADOWLARK ST                    16710 ANTLER DR                     6742 PLEASANT VIEW ST NE
ROCKFORD MI 49341                     CEDAR SPRINGS MI 49319              ROCKFORD MI 49341




PHILLIPS, CATHIE                      RAU, RICK & AMY                     SAHAGUN, MELANIE
301 NORWOOD ST                        17600 SIMMONS AVE                   9901 WOLVEN AVE
ROCKFORD MI 49341                     CEDAR SPRINGS MI 49319              ROCKFORD MI 49341




PIENTA, CATHERINE                     REAMSMA, ALICE                      SARBER, ERIN
11701 RIDGE WATER DR                  285 CHASSERAL CT NW                 5139 GLEN OAKS DR NE
SPARTA MI 49345                       COMSTOCK PARK MI 49321              ROCKFORD MI 49341




PIENTA, DEANA                         REASON, MICHELLE                    SCHIPPERS, AMBER
3055 VALLEYVIEW                       215 PAIRIE RUN                      9043 PINE ISLAND DR
ROCKFORD MI 49341                     CEDAR SPRINGS MI 49319              COMSTOCK PARK MI 49321




PLUMMER, JULIE                        REMELTS, TIFFANY                    SCHWALM, BRIAN
410 TALLGRASS DR                      530 BIRCH RUN ST                    12300 MYERS LK AVE
CEDAR SPRINGS MI 49319                HOWARD CITY MI 49329                CEDAR SPRINGS MI 49319
SEAUVAGEAU, TERESA
                    Case:20-02045-jwbSPERO,
                                        Doc JAMES
                                            #:1 Filed: 06/11/2020   Page TELVI,
                                                                         110 of BRITTNEY
                                                                                112
4512 SUMMIT FOREST DR                6782 NORMAN FARMS NE                246 PALMER ST NE
ROCKFORD MI 49341                    ROCKFORD MI 49341                   GRAND RAPIDS MI 49505




SEYMOUR, KATHERINE                   SREMBA, SARA                        TERRIEN, BRIAN
527 WEST RANDALL ST APT F            6868 KITSON                         2156 AVALON VIEW
COOPERSVILLE MI 49404                ROCKFORD MI 49341                   CEDAR SPRINGS MI 49319




SHANTZ, BREN                         STAFFEN, MATTHEW                    THOMAS, JAMES
4919 BROWNSTONE                      22800 TAMERACK VIEW                 8250 HAVENMEIER WAY NE
ROCKFORD MI 49341                    HOWARD CITY MI 49329                ROCKFORD MI 49341




SHEARER, ELIZABETH                   STEVENSON, SARAH                    THOMPSON, VINCE
1917 EMERALD ST NE                   2346 WINSTON VIEW NE                15411 CEDAR LEAF CT
GRAND RAPIDS MI 49509                CEDAR SPRINGS MI 49319              CEDAR SPRINGS MI 49319




SIKORSKI, ALLISON                    STONER, KEVIN                       TINNEY, SHAUNA
16333 WILDWOOD VALLEY NE             20407 W TUFANT RD                   5493 SETTLERS GROVE RD NE
CEDAR SPRINGS MI 49319               PIERSON MI 49339                    BELMONT MI 49306




SIMPSON, BRENDA                      SUESS, DOUG                         TYLER, AMITY
5971 PINE CT                         2823 LEELANAU NE                    8547 MEADOWROCK
GREENVILLE MI 48838                  GRAND RAPIDS MI 49525               ROCKFORD MI 49341




SIMS, AARON                          SULLIVAN, JAMES                     TYNDALL, GEROGE
315 CONGRESS ST.                     9580 ARROWCREST DR NE               177 CAHILL DR
BELDING MI 48809                     ROCKFORD MI 49341                   ROCKFORD MI 49341




SMITH, JACQUELINE                    SWARTZLANDER, EMILY                 ULLERY, BRANDY
5124 SURF                            7825 CANNONSBURG ROAD               3907 FRASER NE
ROCKFORD MI 49341                    ROCKFORD MI 49341                   ROCKFORD MI 49341




SMITH, PATRICIA                      TEAMCARE                            UNGER, DENNY
5936 ALCOVE DR                       8647 W. HIGGINS ROAD                4138 PETER CREEK NE
BELMONT MI 49306                     CHICAGO IL 60631                    ROCKFORD MI 49341




SPENCER, LINDSEY                     TEIS, ROBERT                        UNITED BANK
12335 STAFFORD                       5454 KEIS                           900 EAST PARIS AVENUE SE
RAVENNA MI 49341                     ROCKFORD MI 49341                   GRAND RAPIDS MI 49546
                    Case:20-02045-jwbVAWTER,
UNUM & STARMOUNT LIFE INS CO
                                       Doc #:1GEMMA
                                                Filed: 06/11/2020   Page WHEELER,
                                                                         111 of 112AMANDA
STARMOUNT BUILDING                   50 CLEARVIEW CROSSING              5575 5 MILE RD NE
8485 GOODWOOD BLVD                   SPARTA MI 49345                    BELMONT MI 49306
BATON ROUGE LA 70898-9100


US ATTORNEY'S OFFICE                 VERVILLE, JESSIE                   WINKELS, SHELLY
WESTERN DISTRICT OF MICHIGAN         7970 BELDING RD                    7293 ORLIN CT NE
BANKRUPTCY SECTION                   ROCKFORD MI 49341                  ROCKFORD MI 49341
PO BOX 208
GRAND RAPIDS MI 49501-0208

US SMALL BUSINESS ADMIN (SBA)        VINCENT, SARAH                     ZELIS PAYMENTS
MICHIGAN DISTRICT OFFICE             366 ALDOPH                         18167 US HIGHWAY 19 NORTH
477 MICHIGAN AVENUE                  ROCKFORD MI 49341                  SUITE 515
SUITE 515, MCNAMARA BLDG                                                CLEARWATER FL 33764
DETROIT MI 48226

VANDENBERG, JOHN                     VINING, KAYLA                      ZENKER, HEATHER
9319 MARABELLA                       3622 BLUE JAY DR                   1266 DAIRY LANE
ROCKFORD MI 49341                    GREENVILLE MI 48838                CEDAR SPRINGS MI 49319




VANDERKOOI, ANDREW                   WAGEN, CAREY                       ZILLMER, LINSEY
10529 HARVARD AVE                    7306 COURTLAND DR NE               2826 SUNSET RIDGE CT
ROCKFORD MI 49341                    ROCKFORD MI 49341                  ROCKFORD MI 49341




VANDYKE, KATIE                       WAGEN, CAROL
11882 MYERS LAKE AVE NE              175 S MONROE
CEDAR SPRINGS MI 49319               ROCKFORD MI 49341




VANECK, DENISE                       WAGNER, AMBER
8349 CHILDSDALE                      8449 ROLLINGS AVE NE
ROCKFORD MI 49341                    ROCKFORD MI 49341




VANMAANEN, JENNIFER                  WALTERS, MATTHEW
442 SHAW ESTATES DR                  3590 JACOBS CORNER
ROCKFORD MI 49341                    ROCKFORD MI 49341




VANOEFFELEN, BRITTANY                WASHINGTON, EDWIN
1060 WOODROW NW                      935 BARAGA
GRAND RAPIDS MI 49504                GRAND RAPIDS MI 49503




VARIPRO                              WELCH JR , RICHARD
5300 PATTERSON AVE SW                7035 BREWER AVE NE
SUITE 150                            ROCKFORD MI 49341
GRAND RAPIDS MI 49512
                      Case:20-02045-jwb            Doc #:1 Filed: 06/11/2020           Page 112 of 112
08/17


                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF MICHIGAN

 In re:                                                               Case No.

                       Lidral Orthodontics, PLLC                      Chapter 7

                               Debtor(s).
                                                               /

                                              ASSET PROTECTION REPORT

          Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
          case converting to Chapter 7 must file an Asset Protection Report. List below any property
          referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
          Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
          equity. For each asset listed, provide the following information regarding property damage or
          casualty insurance:

                                                                                                             WILL DEBTOR
                                                                                             POLICY
                                         IS ASSET       NAME & ADDRESS OF                                       RENEW
          INSURABLE ASSET                                                                 EXPIRATION
                                        INSURED?        AGENT OR INSURANCE                                  INSURANCE ON
            (from schedules)                                                                  DATE
                                          (Yes/No)             CO.                                           EXPIRATION?
                                                                                           (MM/YYYY)
                                                                                                               (Yes/No)
COMMERCIAL LEASE WITH 158     Yes                     Aspen American Insurance        05/2021              Yes
MARCELL, LLC ON THE EAST HALF                         Company
OF A BUILDING (SUITE NO. 1)                           Nat'l Administrator:
LOCATED AT 158 MARCELL NE,                            B & B Protector Plans Inc. P.O.
ROCKFORD, MI 49341                                    Box 173569
                                                      Tampa, FL 33672-3569
                                                      State Administrator:
                                                      MDA Insurance
                                                      3657 Okemos Road, Suite 100
                                                      Okemos, MI 48864-3927
ALL BUSINESS RELATED                    Yes           Same as listed above.           05/2021              Yes
PROPERTY

          If the debtor is self-employed, does the debtor have general liability insurance for business activities?
          Yes      No

          I declare, under penalty of perjury, that the above information is true and accurate to the best of my
          knowledge. I intend to provide insurance protection for any exemptible interests in real or personal
          property of the estate, and I request that the trustee not expend estate funds to procure insurance
          coverage for my exemptible assets.




Dated: June 11, 2020                                               /s/ Andrew C. Lidral
                                                                                                            Andrew C. Lidral
                                                                                                                      Debtor


          Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
          for any insurance policy covering an insurable asset at least 7 days before the date first set for the
          meeting of creditors.
